ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

-

Oo Oo NIN ND WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 1 of 55

Bridget B. Hirsch, Esq.
Jeremy E. Deutsch, Esq.

(Pro Hac Vic Admission to be Sought)
Christian V. Cangiano, Esq.

(Pro Hac Vic Admission to be Sought)
ANDERSON KILL L.L.P.
Wells Fargo Building
355 South Grand Avenue, Suite 2450
Los Angeles, CA 90071
Tel: (213) 943-1444
Fax: (212) 278-1733

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF CALIFORNIA

 

STEVEN A. SUGARMAN, COR CAPITAL,
LLC, COR ADVISORS, LLC

Plaintiffs,
-against-

MUDDY WATERS CAPITAL, LLC, JASON
GALANIS, CASTALIAN PARTNERS, LLC,
CARSON BLOCK, JAMES GIBSON, DAVID
Q. MATTHEWS, GARY ROBERT
MATTHEWS, KALYN MATTHEWS
DENNO, ADAM J. DENNO, KEITH ALLEN
DILLING, ROSEMARY NORRIS HALL,
RYAN KEALY, NIKOLAI BJORKEDAL,
CASTALIAN PARTNERS VALUE FUND,
LP, QKM, LLC, MUDDY WATERS
RESEARCH LLC, MLAF LP, MWCP LLC,
JOHN DOES 1-30

Defendants.

 

 

Civil Action No.

COMPLAINT FOR:

(1) VIOLATION OF CALIFORNIA
CODE 17200 FOR UNFAIR
COMPETITION;

(2) CONSPIRACY TO VIOLATE
CALIFORNIA CODE 17200 FOR
UNFAIR COMPETITION;

(3) DEFAMATION;

(4) VIOLATION OF THE RACKETEER
INFLUENCE CORRUPT
ORGANIZATIONS ACT - 18 U.S.C.

§ 1962(c); and

(5) CONSPIRACY TO VIOLATE 18
U.S.C. § 1962(c) OF THE RACKETEER
INFLUENCE CORRUPT
ORGANIZATIONS ACT IN
VIOLATION OF 18 U.S.C. § 1962(d)

DEMAND FOR JURY TRIAL

 

 

 

COMPLAINT

docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

LOS ANGELES, CA 90071
TEL: (213) 943-1444 Fax: (212) 278-1733

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04248-MMC Document 1 Filed 07/24/19 Page 2 of 55

 

 

 

 

TABLE OF CONTENTS
Page
OVERVIEW OF THE ACTION ........ccccecccsccesccsseeseeeneesseceseseneceseceseesseeeneenseeeaeenessseeeeesateeseeseeeaeeenees 1
PARTIES AND RELATED NONC-PARTIES 00. cece eeccesesssesscesseeecesceeseeeseeeneceeeeeaeseserseeeneesees 1
JURISDICTION AND VENUE ...... ce cccecccecceesecseessecececeseeneensevecsscecacecsnersteseeeseesaesnseeaseaessnessereaeeaees 6
FACTS WITHIN THE EXCLUSIVE CUSTODY AND CONTROL OF DEFENDANTS .......... 8
AGENCY AND CIVIL CONSPIRACY ALLEGATIONS ..... cee eeccecsceseceeeeeeeceneeseeeeeeeeeneesaeeneeaes 8
OPERATIVE FACTS COMMON TO ALL COUNTS 2.00... ccccccceseeesceseeeseeeseeenesaceeeeneeenseeseesseeaees 9
BACKGROUND 1... ccecccesscessseeeseceseceseeeseseseseseeseesscecsecsseesseeeaeceaeesseseseessaeseseaesscecsesersaesaeeneceeeaes 9
OVERVIEW OF CONSPIRACY AND PLAYERS uu... eee Error! Bookmark not defined.
The Galanis Motivation for Attacking Sugarman and the Plaintiffs ....0.0.. ccc ccceeeseeeseeeseeeees 10
Overview of the Enterprise and the Scheme... eee sesesseceeeeeeeeeseeeaeeeseceetesssenaesseesaeeneees 13
The Defendants Conceal Their Roles and Identities 0.0.0... eee eeeeceeseeeceenerereeeesseeenereneeaeteees 15
Effect of the Scheme on the Plaintiffs 0.00.0... eeeccseeseeesecescsseeececeeeceessecesecsaessetseesneeeseensenaes 17
The Scheme .0......ceccsccsscccssseccesseeeeseeeseasecsececsaeceseeceaeseaneceaeecsaceceseecesaecesaeeesaeseaeeseeeceseeceesesenetens 18
The Implementation of the Scheme ............ccecccsscsssseenseceseeceeeeeeseeceeseeesaeeeeeseaeeesseeateeseeesseeeaeons 26
DISTORT AND ATTACK LEADING TO DAMAGES... eecceccceeeeseeeneeeseeeceeeeeseteeeeneeeaeeeaes 29
TO COVER THE SHORT uu... ccc cccecsccsessseneceeceneeccesecsecsaeeseesecaeeeseeaseesessesseseaeesesaesaeeaseeeeseeseeneenees 34
On-Going Scheme Against Plaintiffs — To Cover Their Tracks... ec cccccecscceeseeseeeeeeeeteeeseeees 37
CAUSES OF ACTION 2.0... .cccceccccesccssceeeseecaceenecnsceaeeeaeenaeecseecsecsneceaeessnecseesseseaeceaeessecseeaeeeneseeeeaeeaees 42
FIRST CAUSE OF ACTION: UNFAIR COMPETITION (CA Civil Code § 17200 — Against
All Defendants)... cccccccccccssccceessneeecesceceensnseennecsssseeesesnacesseneseecsueeeessateeseuaeesstaeeeussessaeeseneeeneates 42
SECOND CAUSE OF ACTION: CONSPIRACY TO ENGAGE IN UNFAIR COMPETITION
(Against All Defendants) .00...... ccc eccccccescceceseeceneeeaeeeeeeeeaeeeeaeeceneeeesaeeseaeeeaesesaeseaeeseseaeeseaeeneeeaees 44
THIRD CAUSE OF ACTION: DEFAMATION (Against All Defendants)... ee eee 45
FOURTH CAUSE OF ACTION: VIOLATIONS OF THE RACKEETER INFLUENCED
CORRUPT ORGANIZATIONS ACT — 18 U.S.C. § 1962(c) (Against All Defendants)............ 45
ENerpriSe ......ccccecccccessneccceessssseeccessnnnceceeseeessseecsceeessaaeeeceaceesssaececeeuceeesaeerecsecesseeenaeersnaeersnateres 45
The Racketeering Violation ...........ccccccccessccessscceeseeceeseseeceesececeeseeeceeeseesseseeecsueesesseesaeesesseeenaees 48
Pattern of Racketeering ACtivities ....... ec ceccessesceesceneecseerecceseccececsesensecsaerseseseceaeeaeeseeeeeereeaeeeas 48
The Predicate Acts constituting Wire Fraud ..........ccccccceeeccceeceeeeceeesseeeenseceeeseeeessseessseessnseeseneees 49
Damages and Standing 200... ec ceeceeeseseseesseenceeeeeeseceneceseceneceneecseecsuessnevseeseceeseeeaeeareneseaeeneseanens 50
FIFTH CAUSE OF ACTION: VIOLATIONS OF THE RACKEETER INFLUENCED
CORRUPT ORGANIZATIONS ACT — 18 U.S.C. § 1962(d) (Against All Defendants) ........... 51
JURY TRIAL DEMAND 2... ceicecccecceesceenceeneeenecenevnecsceraecenecseessceeeaeeeeneeseesaesesecaesaeeneeeaeessesaeenates 52
i
COMPLAINT

docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

SN DH WN

oo

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 3 of 55

Plaintiffs, Steven A. Sugarman, COR Capital, LLC, and COR Advisors, LLC, as and for
their complaint against all defendants set forth above in the caption, respectfully allege upon

personal knowledge or upon information and belief where indicated, as follows:

OVERVIEW OF THE ACTION

1, This action is brought against defendants who, individually and collectively,
engaged and continue to engage in a pattern of racketeering activity and unfair competition by
means of unlawful, unfair and/or fraudulent business acts and practices.

2. Defendants’ conduct was a collective undertaking and conspiracy to destroy the
reputation and business prospects of Steven Sugarman and his limited liability companies and
simultaneously to profit from the destruction of Mr. Sugarman’s and the other plaintiffs’
professional reputations. As a result of the serial, coordinated attacks on Mr. Sugarman and his
associated entities, plaintiffs were damaged, the defendants profited, and other unrelated parties
were also defrauded.

3. The plaintiffs seek recovery under claims of violation of the Racketeer Influenced
and Corrupt Organizations statutes, the California Unfair Competition statutes, and under
common law claims.

PARTIES AND RELATED NON-PARTIES

4. Plaintiff Steven A. Sugarman (“Sugarman”) is the former Chairman of the Board,
President, and Chief Executive Officer of Banc of California and a prominent California
businessman. He is also the Managing Member of COR Plaintiffs. He is now and at all times
relevant was a resident of the County of Los Angeles and the State of California. Plaintiff
Sugarman has suffered an injury-in-fact for which he is entitled to seek monetary damages
and/or equitable relief.

5. COR Capital, LLC is a Delaware limited liability company, headquartered and
registered to do business in California that is managed by Steven Sugarman and owned by Mr.
Sugarman and his wife.

6. COR Advisors, LLC is a Delaware limited liability company headquartered and

registered to do business in California that is managed by Steven Sugarman and owned by Mr.

]

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
1]
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 4 of 55

Sugarman and his wife.

7. Mr. Sugarman was also at all relevant times the managing member of COR
Capital LLC, a Southern California-based investment firm (“COR Capital”) and COR Advisors
LLC (“COR Advisors”) (collectively, the “COR Plaintiffs”).

8. Banc of California, a non-party, is a federally chartered financial holding
company under the laws of the United States with its principal place of business in Santa Ana,
CA. It is a publicly traded company under the ticker symbol “BANC” on the New York Stock
Exchange. Banc of California has a national bank subsidiary Banc of California, NA (Banc NA).
Banc of California was incorporated in March 2002 and formerly known as “First PacTrust
Bancorp, Inc.” It changed its name to Banc of California in July 2013. Mr. Sugarman and the
COR Plaintiffs led the recapitalization of Banc of California (then called First PacTrust Bancorp)
in November 2010 and Mr. Sugarman became a member of Banc of California’s Board of
Directors following the closing of the transaction. In 2012, Mr. Sugarman became the Chief
Executive Officer of Banc of California and in 2013 Mr. Sugarman became the Chairman,
President, and Chief Executive Officer of both Banc of California and Banc NA.

9. Defendant Jason Galanis (“Galanis”) is a convicted felon who presented himself
as an investor and businessman until he pled guilty to participating in two separate financial
frauds, one of which involved the manipulation through a “pump and dump” scheme of the stock
of the now-defunct reinsurer, Gerova Financial Group, Ltd., and the other of which involved a
scheme to defraud a Native American tribe and multiple pension funds through the issuance of
$60 million worth of tribal bonds. Mr. Galanis is currently a resident of the FCI Terminal Island
Correctional Facility located in San Pedro, California where he is serving out a sentence for
those crimes with a release date of July 9, 2030. Galanis’ brother, Derek Galanis, in a book he
published in 2019, states that Galanis is an expert at forging and lifting signatures, manipulating
documents. and creating fraudulent documents. He also states that Galanis, who was dubbed
“Porn’s New King” by Forbes Magazine in 2004, and was charged by the SEC in 2005 for his
role in a fraud relating to Penthouse Magazine, has long-term connections with the Gambino

organized crime family and often threatens people (including his own family) with extortion,

2

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

LOS ANGELES, CA 90071
TEL: (213) 943-1444 Fax: (212) 278-1733

10
1]
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 5 of 55

including by threatening to make false regulatory reports in order to pressure them into
facilitating his wrongdoing or to punish them for not facilitating his wrongdoing.

10. Defendant Muddy Waters Capital, LLC (Muddy Waters Capital) is affiliated with
Defendants Muddy Waters Research LLC, MLAF LP, and MWCP LLC (collectively “Muddy”
or “Muddy Waters”) which all hold themselves out as specializing in research, investment, and
trading in short sales of publicly traded equities!. Muddy Waters Capital and MWCP are limited
liability companies formed under the laws of the State of Delaware with their principal places of
business in San Francisco, CA. MLAF is a limited partnership formed under the laws of the
State of Delaware with its principal place of business in San Francisco, CA. Upon information
and belief, Muddy Waters Research is a limited liability company formed under the laws of the
State of Delaware with its principal place of business in San Francisco, CA. Muddy Waters has
admitted to using pseudonyms and anonymous blogs and sham “research” organizations to
publish allegations of wrongdoing to support its short positions in the past (and Muddy Waters
has been sued for such conduct by parties who allege its allegations were false, defamatory and
violated the law). Upon information and belief, Muddy Waters’ members and/or partners are all
residents and domiciliaries of the State of California.

11. Defendant Carson Block (“Block”) is the managing member and founder of
Muddy Waters and is also a resident of the State of California.

12. Defendant Castalian Partners Value Fund, LP (“Value Fund”) is a limited
partnership organized under the laws of Delaware with the principal place of business in
Excelsior, Minnesota. Upon information and belief, Value Fund’s partners are all residents and
domiciliaries of the State of Minnesota.

13. Defendant Castalian Partners, LLC (“Castalian Partners”), the general partner of

Value Fund, is a Minnesota limited liability company with its principal place of business at, upon

 

' A short sale of common stock is a trading strategy which speculates on the decline in the price of the stock. Under
a short trade, a trader borrows a security which is trading for $X and pledges to return the security by a date
specified. The trader then sells the security for that same $X with the expectation that the price of the security will
drop such that the trader can repurchase the security from another party at the lower price ($X-1) prior to the date on
which the security must be returned to the party from whom the trader borrowed it. The trader intends to profit from
the difference between the price at which she sold the security and the price for which she had to repurchase prior to
returning It.

a

J

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 6 of 55

information and belief, the same address as the Value Fund (Castalian Partners together with
Value Fund are referred to herein as “Castalian”). Upon information and belief, Castalian’s
members all residents and domiciliares of the State of Minnesota.

14. Defendant James Gibson (“Gibson”) is a resident of the State of Minnesota and is
the manager of Castalian Partners and the executive officer of the Castilian Value Fund.
Defendants Value Fund, Castalian Partners and Gibson are referred to collectively as the
“Castalian Defendants”.

15. | The Aurelius Enterprise (“Aurelius Enterprise” or “Aurelius”), a non-party, is an
association-in-fact operated and directed by the Aurelius Defendants to engage in the publication
of information, research and communications over the internet. On information and belief, the
Aurelius Enterprise is controlled by an incarcerated convict, hedge fund managers, stock traders,
and market participants who use social and traditional media in conjunction with stock trading to
impact stock prices for profit. The Aurelius Enterprise is operated as an enterprise under 18
U.S.C. Sec. 1961(4) in that it is, among other things, a group of individuals associated in fact
although not itself a legal entity. While the identity of the co-conspirators who direct and
operate the Aurelius Enterprise is currently not publicly disclosed, on information and belief the
Aurelius Defendants direct, manage, operate, coordinate, and/or contribute to the Aurelius
Enterprise. Additionally, the Windfall Defendants (some of whom are also Aurelius Defendants)
profit from the Aurelius Enterprise through stock trading, and knowingly facilitate the Aurelius
Enterprise’s schemes, including financially and operationally to further their mutual goals.
Defendants and other co-conspirators participated as set forth herein in the operation,
management, and control of the enterprise but all defendants, upon information and belief, did
actively participate. Aurelius’ disclosures on Seeking Alpha state that “I am/we are short
BANC” implying that an association of persons control the blog. The Aurelius Enterprise’s blog
on Seeking Alpha has at all relevant times been free for public viewing and was not subject to
verification by Seeking Alpha as to its content.

16. Seeking Alpha (“Seeking Alpha”), non-party, is an online platform on which

users can submit articles covering news and analysis about various aspects of the financial

4

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

LOS ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
1]
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 7 of 55

markets. There is no limit to who can contribute to Seeking Alpha and Seeking Alpha permits
pseudonymous publication. Seeking Alpha has an editorial team of 56 who purport to curate
content from a network of stock analysts, traders, economists, academics, financial advisors and
industry experts. Seeking Alpha has reported that as of February 2019 it received more than 41
million visits per month from more than 13.5 million unique visitors. Blog posts submitted to
Seeking Alpha are not subject to Seeking Alpha’s editorial guidelines or screened by Seeking
Alpha’s editorial team. Additionally, blog posts on Seeking Alpha are not subject to Seeking
Alpha’s “dispute resolution process” and as such the Seeking Alpha dispute team will not request
an author correct any “material factual inaccuracies” in the blog post and will not request the
author withdraw the blog post due to potential errors which could impair a blog post’s thesis.
The SEC has fined over one-hundred traders for using Seeking Alpha’s publication platform to
pursue market manipulation tactics including pump and dump and short and distort schemes.

17. Defendant Gary Robert Matthews is, upon information and belief, a resident of
the State of Texas and/or the State of Kansas and is a co-conspirator

18. Defendant David Q. Matthews (“Matthews”) is a resident of the State of Texas
and a co-conspirator and short seller who also manages a registered investment advisor,
Defendant QKM, LLC, whose clients include Kalyn Matthews Denno, Adam J. Denno, Keith
Allen Dilling, Rosemary Norris Hall, and David Matthews, amongst others.

19. Defendants Kalyn Matthews Denno, Adam J. Denno are, upon information and
belief, residents of the State of Kansas and/or the State of Colorado and are co-conspirators

20. Defendants Keith Allen Dilling and Rosemary Norris Hall are residents of the
State of Texas and are co-conspirators.

21. Defendant QKM, LLC (“QKM”) is a registered investment advisor located in
Texas that is managed by Matthews and was responsible for recommending and/or placing the
trades made by Defendants Matthews, Gary Robert Matthews, Kalyn Matthews Denno. Adam J.
Denno, Rosemary Norris Hall, Keith Allen Dilling and QKM who are referred to collectively as
the “Matthews Defendants”. Upon information and belief, QEM’s members are all residents and

domiciliaries of the State of Texas.

5

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
(213) 943-1444 Fax: (212) 278-1733

TEL:

10
1]
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 8 of 55

22. Defendant Ryan Kealy is, upon information and belief, a resident of the State of
New York and was an institutional trader at Keefe, Bruyette and Woods (“KBW”) who
coordinated and conspired with the other Windfall Defendants by coordinating with John Does,
Windfall Defendants and other institutional traders at other investment banks (many of whom
were former employees of KBW) prior to and concurrent with the publication of Aurelius’ blogs
to enable Defendants to profit from their scheme to distort Sugarman’s good name and
reputation. Upon information and belief, he was a participant in the enterprise and engaged in
racketeering activity as set forth below.

23. Defendant Nikolai Bjorkedal is, upon information and belief, a resident of the
State of New Jersey and was an institutional trader at FIG Partners, LLC, and on information and
belief a former KBW employee, who coordinated and conspired with the Windfall Defendants
by coordinating with John Does and other institutional traders at other investment banks prior to
and concurrent with the publication of Aurelius’ blogs to enable Defendants to profit from their
scheme to distort Sugarman’s good name and reputation. Upon information and belief, he was a
participant in the enterprise and engaged in racketeering activity as set forth below.

24. Rota Fortunae, a non-party, is a pseudonym used by a group of one or more short
sellers to engage in anonymous blogging on the Seeking Alpha website often in coordination
with the Aurelius Enterprise. While the identity of Rota Fortunae currently is not publicly
disclosed, the author resides in Houston, Texas and has published posts, comments and other
social media communications, including on seekingalpha.com and on Twitter, relating to Mr.
Sugarman and Sugarman Entities.

25. All Defendants, as more fully set forth below, participated in the unfair practices,
illegal conduct, management or affairs of the Aurelius Enterprise, or agreed to facilitate the
scheme including the racketeering activities of the Aurelius Enterprise.

JURISDICTION AND VENUE

26. The subject matter jurisdiction of this Court over the instant action is based upon

federal question jurisdiction pursuant to 28 U.S.C. § 1331 because the claims asserted in it arise

out of the laws of the United States. As is more fully shown below, this action asserts claims that

6

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 9 of 55

Defendants violated and conspired to violated the Racketeer Influenced Corrupt Organizations
Act — 18 U.S.C. § 1962(c)-(d) and, therefore, the action arises under federal statute.

27. This Court has personal jurisdiction over Defendants Galanis, Block and Muddy
Waters because, upon information and belief, the individual defendants are both citizens,
residents and/or domiciliaries of the State of California, and as the entity defendants, upon
information and belief, have members that are residents of the State of California, and their
principal place of business is within the Northern District of California and they regularly and
systematically conduct business from that location.

28. As to the remaining Defendants, this Court has personal jurisdictions over them
pursuant to 18 U.S.C. § 1965(b) as: (1) this Court has personal jurisdiction over at least one
participant in the alleged multidistrict conspiracy as set forth in the preceding paragraph; and (2)
there is no other district in which a court will have personal jurisdiction over all alleged co-
conspirators. Indeed, the enterprise alleged herein was nationwide and accomplished primarily
through anonymous and pseudonymous postings published as part of a joint scheme by
defendants domiciled in California (Defendants Galanis, Block, and Muddy Waters as previously
stated), defendants domiciled and residing in Minnesota (the Castalian Defendants), Texas,
Kansas and/or Colorado (the Matthews Defendants), New York (Defendant Kealy), and New
Jersey (Defendant Bjorkedal). Upon information and belief, none of the Defendants had
minimum contacts with any of the states of residence in which the others are residents and but
for their participation in this scheme could not be hailed into a single State or Federal Court in on
action.

29. The Court has supplemental jurisdiction over Plaintiffs’ related state law claims
for unfair competition and defamation pursuant to 28 U.S.C. 1367.

30. Venue is properly placed in the Northern District of California under 28 U.S.C.
1391(b)(1), as, upon information and belief, at least two of the entity Defendants’ principal
places of business are in the Northern District of California, and at least one of the individual

defendants maintains his residence there.

7

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
1]
12
13
14
15
16
17
18
19
20
2]
22

24
25
26
27
28

 

 

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 10 of 55

INTRADISTRICT ASSIGNMENT

31. Upon information and belief, this case arose in San Francisco County, California
and, pursuant to Rule 3-2(d) of the Local Rules of the Northern District of California, should be
assigned to either the San Francisco or Oakland Division of the Northern District.

FACTS WITHIN THE EXCLUSIVE CUSTODY AND CONTROL OF DEFENDANTS

32. The facts as set forth below are alleged with particularity and specificity where
possible and where such information is known to Plaintiffs.

33. However, as alleged herein, Defendants actively have taken steps to hide their
identities and their activities and have acted, as set forth herein, to frustrate Plaintiffs’ ability to
obtain information.

34. Thus, many of the details about the specifics of the fraudulent activity taken by
the Defendants are within the sole and exclusive possession, control, or custody of the
Defendants, or subject to protective orders in other proceedings and cannot be stated herein
without the benefit of discovery. However, Plaintiffs have pleaded with sufficient particularity
from the results of the good faith investigation and inquiry they have made in order to put
Defendants on notice of the specifics of the allegations and causes of action asserted against
them.

AGENCY AND CIVIL CONSPIRACY ALLEGATIONS

35. At all times herein mentioned, Defendants were the agents, principals, employees,
servants, partners, joint venturers, and representatives of each other. In doing the acts hereinafter
alleged, they each were acting within the scope and course of their authority as such agents,
principals, employees, servants, partners, joint venturers, and representatives, and were acting
with the permission and consent of the other Defendant. All Defendants had knowledge of and
agreed to the misconduct alleged herein.

36. All Defendants conspired with each other to engage in the common course of
misconduct alleged herein, or aided and abetted that common course of misconduct, for the
purpose of enriching themselves at the public’s and Plaintiffs’ expense, resulting in damage to

Plaintiff and all others similarly situated.

8

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
1]
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 11 of 55

OPERATIVE FACTS COMMON TO ALL COUNTS

37. The following operative facts are common to each cause of action alleged herein

and as such are brought in this section together.
BACKGROUND
Overview of Conspiracy and Players

38. At the time of the defendants’ scheme, Mr. Sugarman was the Managing Member
of COR Capital, LLC and COR Advisors, LLC (“COR Plaintiffs”) and until January 2017 Mr.
Sugarman was the Chairman, President and Chief Executive Officer of Banc of California, Inc.
(“Banc” or “Banc of California”). Mr. Sugarman, COR Plaintiffs, and other businesses affiliated
with Mr. Sugarman — including Banc of California, COR Securities Holdings, Inc. (“COR
Securities” or “CORSHI”) and COR Clearing, LLC (collectively the “Sugarman Entities”) — all
were harmed by defendants’ wrongdoing.

39. Defendant Jason Galanis (“Galanis”) is a recidivist convicted criminal who was
imprisoned in 2016 and sentenced to serve approximately fourteen years for stealing millions of
dollars from vulnerable investors, including a Native American tribe. Galanis secretly joined
and conspired with the other defendants from prison, and the other defendants intentionally
concealed his involvement in their collective enterprise.

40. In 2016, Plaintiff Steven Sugarman provided information to the government in
connection with their investigation of Galanis. Through the government’s court filings, Galanis
became aware of Mr. Sugarman’s cooperation with law enforcement. While in prison, Galanis
determined to retaliate against and disparage Mr. Sugarman. He used interstate communications
from prison ~ including his limited access to the internet, telephone, and U.S. mail — to direct his
proxies outside of prison to communicate with and to provide documents (many of which were
fraudulent) and other information to other Defendants for use in their common enterprise.

4]. On information and belief, Defendants Muddy Waters Capital, LLC, Muddy
Waters Research LLC, Carson Block, Castalian Partners, LLC, James Gibson, David Q.
Matthews, QKM, LLC, Galanis, and John Does 1-10 (collectively, the “Aurelius Defendants’)

formed, or later joined, an association-in-fact called Aurelius (the “Aurelius Enterprise”) on or

9

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

LOS ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 12 of 55

about December 2015 or early 2016. The Aurelius Enterprise registered social media accounts
on various websites including: Aurelius’ Blog on seekingalpha.com, and AureliusValue on
Twitter which they used in furtherance of their common enterprise.

42. The Aurelius Defendants acted through the Aurelius Enterprise to issue online
blogs, tweets, messages and other public and private communications through the internet while
concealing their identities, relationships, methods, coordination and/or business practices and
affirmatively electing an internet platform that enabled publication of information without
controls for the accuracy or authenticity of the content.

43, Defendants Muddy Waters Capital, LLC, MLAF LP, MWCP LLC, Carson Block,
Castalian Partners, LLC, Castalian Partners Value Fund, LP, James Gibson, Gary Robert
Matthews, David Q. Matthews, Kalyn Matthews Denno, Adam J Denno, Keith Allen Dilling,
Rosemary Norris Hall, Ryan Kealy, Nik Bjorkedal, and John Does 11-20 (collectively, the
“Windfall Defendants”) are a group of individuals or entities who joined together and conspired
to profit from the false statements and misrepresentations of the Aurelius Defendants by selling
short particular securities or facilitating short sales for others.

44, In the conduct of his legitimate business affairs, Mr. Sugarman was introduced to
Galanis and had interactions with him prior to 2015. However, at no time was Galanis ever an
owner, officer, control person or employee of any of Mr. Sugarman’s businesses.

The Galanis Motivation for Attacking Sugarman and the Plaintiffs

45. Galanis was one of the key participants in this conspiracy and was motivated by a
desire to retaliate against Mr. Sugarman because Mr. Sugarman provided information to the
Department of Justice (DOJ), Federal Bureau of Investigation (FBI) and the Securities and
Exchange Commission (SEC) in their investigation of Galanis for his various financial frauds
and misrepresentations.

46. On information and belief, between 2012 and 2015, Mr. Galanis hijacked, without
disclosure or permission, Mr. Sugarman’s reputation and business identity by falsely and
fraudulently claiming closer affiliations than were factual in furtherance of Galanis’ own

fraudulent schemes. For instance, without Mr. Sugarman’s knowledge, consent, or approval,

10

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

Om —& WwW bd

oOo © NS BD

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 13 of 55

Galanis:

a. Obtained confidential documents relating to Mr. Sugarman, COR Plaintiffs and
Sugarman Entities through fraudulent and deception means.

b. Prepared, created, and used false and fraudulent documents including documents
bearing forgeries of Mr. Sugarman’s signature.

c. Prepared, created and used unauthorized and inaccurate documents including a
document called “Introduction to COR Capital” to fraudulently assert and imply
that Mr. Sugarman, COR Plaintiffs, Banc of California, Sugarman Entities and
various other persons were Galanis’ “financial sponsors.”

AT. On information and belief, between 2012 and 2015, Galanis attempted to hijack,
without disclosure or permission, the business capabilities of COR Plaintiffs and Sugarman
Entities for fraudulent purposes. For instance, without Mr. Sugarman’s knowledge, consent, or
approval, Galanis:

a. Caused third parties to seek margin loans from COR Clearing for improper
purposes. The request was denied.

b. Caused third parties to request COR Clearing participate as a clearing firm for the
Tribal Bond Fraud. The request was denied.

c. Caused third parties to seek a mortgage loan at Banc of California for a residential

property based on false information. The request was denied.

48. Galanis, directly and through his intermediaries, threatened to retaliate against
Sugarman Entities including COR Clearing and its management for refusing to cooperate with
requests made by associates of Galanis. Ultimately, Galanis and his associates sought to extort
the cooperation of Sugarman Entities and their management by issuing threats. In fact, in one
instance, on information and belief, Mr. Galanis threatened an executive at COR Clearing in

2015 indicating that he had created a file that he would send to COR Clearing’s regulators

1

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAx: (212) 278-1733

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 14 of 55

alleging wrongdoing by COR Clearing in an attempt at extortion. This behavior was consistent
with the behavior outlined by Galanis’ brother in his book published in 2019 relating to Galanis’
practice of making regulatory threats to extort family members and business associates to
commit wrongdoing. This threat shortly followed COR Clearing’s refusal to participate as a
clearing firm in the Tribal Bond Fraud and its subsequent demand for repayment of a debt owed
by one of its correspondents in which Galanis had a financial interest in. The executive rebuffed
Galanis’ threat, refused to participate in the Tribal Bond Fraud and filed a lawsuit to seek
repayment of the defaulted debt.

49. In early 2016, the DOJ, FBI and SEC sought to interview Mr. Sugarman as a
witness in their investigation of Jason Galanis. Mr. Sugarman agreed to participate and was
interviewed in March 2016.

50. During the interview, Mr. Sugarman learned that Galanis had been claiming and
implying that Mr. Sugarman, COR Capital, COR Clearing, and Banc of California were the
“financial sponsors” of Galanis and other persons or entities.

51. US. District Court Judge Ronnie Abrams, before whom the Galanis’ prosecution
is pending, characterized Galanis’ modus operandi of engaging in fraud by creating and misusing
entities that “were purposefully given names to make them appear related to ... legitimate
entities.” Opinion and Order, United States v. Galanis et al., No. 16-CR-271, Dkt. 690, at 3
(S.D.N.Y.) Nov. 15, 2018).

52. During the interview, Mr. Sugarman answered law enforcement’s questions to the
best of his abilities. Information provided by Mr. Sugarman was cited in the government’s
documents used to arrest Mr. Galanis.

53. Filings laying out Galanis’ fraud, including the FBI affidavit and the fraudulent
"Introduction to COR Capital” document, were made public by the government and, on
information and belief, Galanis, the Aurelius Defendants and the Windfall Defendants became

aware of and reviewed them.

54. In June 2016, Galanis’ parole was revoked and Galanis was remanded to prison.
55. On information and belief, Galanis blames his imprisonment in part on the
12
COMPLAINT

 

 

 

docs- 100162714. 1]

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 Fax: (212) 278-1733

SNS HD WNW BP YH LW

oO

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 15 of 55

evidence Mr. Sugarman provided to the DOJ and FBI.

56. Galanis’ indictment led to his eventual guilty plea in August 2016. Galanis was
sentenced to over eleven years in federal prison for his guilt in the Gerova Fraud and fourteen
years for the Tribal Bond Fraud, ordered to disgorge illicit profits and pay restitution of over $15
million to his victims, and to forfeit his assets. The SEC also secured a judgment against Galanis
that ordered a bar from the securities industry, a censure, and the disgorgement of approximately
$9.6 million.

57. On information and belief, while in prison, Galanis determined to retaliate against
Mr. Sugarman and COR Plaintiffs due to Mr. Sugarman’s decision to provide information to the
DOJ and FBI during its investigation of Galanis.

58. According to court filings, Galanis has threatened others whom he learned
cooperated with the government investigation of his illegal acts.

Overview of the Enterprise and the Scheme

59. Beginning in 2015 or no later than 2016, Defendants conspired to and did join and
conduct an “enterprise” through a pattern of racketeering activities that included fraud, unfair
competition and unfair business practices targeting Mr. Sugarman, COR Plaintiffs and Sugarman
Entities as set forth below and described above.

60. Defendants conspired to knowingly use false, misleading, and even forged
information manufactured by Galanis to attack Mr. Sugarman’s reputation and harm Plaintiffs
and as a byproduct, to generate illegal profits.

61. The Aurelius Enterprise’s scheme with respect to Mr. Sugarman and the COR
Plaintiffs included the following elements (the “Scheme’”):

a. To spread false statements and misleading information about Mr. Sugarman, COR
Plaintiffs, and the Sugarman Entities to cause others who had a relationships with
Sugarman and the COR Plaintiffs (the “Sugarman Relationships”) to take actions
adverse to the Sugarman Entities and Plaintiffs’ interests, that damaged Plaintiffs

as a direct and proximate result, and caused the Sugarman Relationships (and

13

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 9007]
TEL: (213) 943-1444 FAX: (212) 278-1733

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 16 of 55

Plaintiffs) to incur great unwarranted and unjustified expense. This harmed Mr.
Sugarman and COR Plaintiffs and served Galanis’ goal to retaliate against and
harm Mr. Sugarman for his role cooperating with the government.

b. To have Windfall Defendants initiate short positions in Banc of California’s
stock.

c. To use the false statements and misleading information spread by the Aurelius
Enterprise combined with manipulative trading tactics, and/or deceptive media
strategies to further cause damage to Plaintiffs’ reputations and to also cause the
stock price of Banc of California to move artificially lower.

d. To coordinate the Windfall Defendants to purchase or conspire with others to
purchase shares to cover their short position and realize windfall profits.

e. The Scheme also required the Defendants to conceal the names of Aurelius
Defendants, Windfall Defendants, in coordination with each other (including
Galanis), and to conceal the fact that they were publishing knowingly false and
materially misleading information to prevent harm to their own reputations and
businesses and the Defendants did conspire to do so.

62. Galanis conspired with Aurelius Defendants from prison to furnish false and
misleading information for publication by the Aurelius Enterprise.

63. Defendants’ use of the Aurelius Enterprise to distribute their false allegations,
documents, and distortions was central to their conspiracy. For instance, Galanis would have
lacked credibility if he sought to publish under his existing social media accounts, and he would
have been unable to attract an audience if he set up a new account from which he sought to blog
from jail. Instead, by joining the Aurelius Enterprise and ensuring that his participation in the
Enterprise would not be revealed (in part because the Enterprise referred to him misleadingly as

an anonymous whistleblower), he was able to conduct business for fraudulent purposes through

14

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

SNS DN WN BP YW N

oo

10
1]
12
13
14
15
16
17
18
19
20
21

 

 

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 17 of 55

the Aurelius Enterprise that spanned multiple social media platforms (as set forth below) and
Galanis was able to use the Aurelius Enterprise for racketeering activities to benefit all
Defendants collectively and individually by perpetrating their scheme through an association-in-
fact.

64. Upon information and belief, Aurelius Defendants have used and continue to use
the Aurelius Enterprise for racketeering activities unrelated to Mr. Sugarman and Plaintiffs and
to defraud other companies and individuals. Upon information and belief, one or more of the
Aurelius Defendants, whose identities the Aurelius Enterprise continues to seek to conceal, have
ties to organized crime and have faced allegations relating to fraud, including in both civil and
criminal actions, that constitute RICO predicate acts on numerous occasions by other companies
and by the government since the formation of the Aurelius Enterprise in 2015/16. These include
allegations of wire fraud and mail fraud by several affiliates of public companies for publishing
knowingly false information with the intent to defraud through the use of interstate wire and/or
mail. It also includes the several criminal fraud changes Galanis pled guilty to in 2016.

65. The Aurelius Enterprise and individual Defendants continue to this day to make
and repeat the same false allegations, which they, Galanis, and others know (and have admitted)
to be false and materially misleading.

66. In seeking unlawful profits, the Windfall Defendants conspired with Galanis
notwithstanding the fact that they knew Galanis did not control Mr. Sugarman, the COR
Plaintiffs, or Sugarman Entities as claimed by the Aurelius Enterprise, and they knew Galanis
was a serial convict with ties to organized crime in prison for committing fraud on several
occasions.

The Defendants Conceal Their Roles and Identities

67. Defendants, individually and collectively, sought to hide their affiliations with
one another (including Galanis) by using, among other things, proxies, pseudonyms, anonymity,
deception, concealment, and other unfair business practices. This included concealing, lying
about, and misrepresenting the Windfall Defendants’ relationship with Galanis and each other in

communications relating to Mr. Sugarman, COR Plaintiffs, and Sugarman Entities, including in

15
COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 18 of 55

public and private communications about allegations made against Sugarman to third parties.

68. The Aurelius Defendants and Windfall Defendants concealed their affiliation with
Galanis and each other because public disclosure that they were working with Galanis and each
other would have undercut their scheme to distort the good name and reputation of Mr.
Sugarman and then to profit therefrom, would have damaged their own reputations, and would
have exposed them to significant liability.

69. The Defendants knew concealment of their relationship with Galanis, as well as
their use of pseudonyms, anonymity, and undisclosed or inadequately disclosed trading activity,
prevented Mr. Sugarman, COR Plaintiffs and Sugarman Entities from promptly responding to
these claims to protect his reputation, the reputation and value of Plaintiffs, and Mr. Sugarman’s
future employment and business prospects.

70. Defendants also sought to conceal their involvement in the Aurelius Enterprise
including their relationships with each other and even the existence of their common enterprise,
through unfair business practices in order to protect their reputations and primary businesses
from suffering when the allegations were shown to be false and the common enterprise was
exposed.

71. Defendants did not conceal their identities from other short sellers, select
journalists, or potential supporters of their Scheme. Instead they primarily sought to conceal
their identities from those who they sought to defraud as the concealment of their identities was
primarily necessary for the fraud to achieve its goals. Therefore, Aurelius Defendants were not
anonymous to one another, Windfall Defendants, institutional traders, certain market
participants, short sellers, or other enablers.

72. Defendants’ unfair competition and unfair business practices enabled them to
create the false appearance of independent validation for their allegations, and to conceal their
manipulative trading activities from vendors, third parties, and other regulated entities such as
broker dealers, banks, and their limited partners (e.g., to prevent the filing of suspicious activity
reports for manipulative trading practices) to further their fraud.

73. The fact that stock and options trading in Banc of California, online comments

16

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAx: (212) 278-1733

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 19 of 55

and posts, and other racketeering activity were coordinated and part of a common scheme was
not disclosed and was intended to allow the Windfall Defendants to reap greater profits through
deceptive practices in their effort to harm Mr. Sugarman’s reputation and employment as well as
the business prospects, enterprise value, and reputation of COR Plaintiffs.

74. On information and belief, the Aurelius Defendants sought to pressure (or help
facilitate) third parties to take negative actions against Mr. Sugarman, including seeking his
removal from various employment positions. As in more traditional racketeering activity, this
included both threats and intimidation tactics for those who resisted — such as the spreading of
negative stories with market participants, whistleblowers, and journalists (including the Los
Angeles Times and Bloomberg) and withholding negative information that would impeach their
claims, and protecting those who cooperated or acquiesced.

75. Defendants have continued to peddle in lies and conceal their partnership with
Galanis as their co-conspirator and partner in the fabrication of these lies in order to further their
racketeering activities and unfair business practices, including to conceal their unlawful
activities. In fact, the identities of several co-conspirators and members of Defendants’ joint
venture have yet to be identified by Mr. Sugarman and will require further discovery for
identification as John Does. In other litigation, unknown members of the Aurelius Enterprise
hired counsel to appear for them to prevent discovery that could result in revealing their names
or their communications with the Defendants. Therefore, the identity of these defendants are
currently not known to Plaintiffs, despite the exercise of reasonable efforts to obtain the identity,
and such information can only be obtained in discovery in this action at which time Plaintiffs
will seek to add them as parties in place of the “John Doe” designations, if appropriate.

Effect of the Scheme on the Plaintiffs

76. At the inception of Defendants’ scheme, Mr. Sugarman had a strong reputation,
strong business prospects, a distinguished track record of business success, and was recognized
by the California Reinvestment Coalition and the National Diversity Coalition as the “Gold
Standard” in corporate social responsibility. COR Plaintiffs also were highly respected firms

experiencing record profitability and strong business prospects. Sugarman Entities also were

17

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 20 of 55

benefitting from Mr. Sugarman’s and COR Plaintiff's strong reputation, management expertise,
relationships, and strategic contributions. For instance, under Mr. Sugarman’s leadership Banc
of California was recognized by Forbes Magazine as one of America’s Top Banks and by
Fortune Magazine as one of America’s fastest growing companies. Mr. Sugarman was therefore
highly compensated for his services to Sugarman Entities and highly sought after for his
services.

77. Today, due to Defendants’ persistent attacks, Mr. Sugarman and COR Plaintiffs
have suffered irreparable harm. For instance, Mr. Sugarman’s ability to continue to positively
impact the success and profitability of Sugarman Entities — such as through his ongoing
employment as Chief Executive Officer — has resulted in significant economic damage to Mr.
Sugarman and COR Plaintiffs and damage to his reputation, employment, and future business
prospects.

78. As Mr. Sugarman has attempted to vindicate his reputation and demonstrate the
falsity of the campaign being waged against him, he has continued to face a coordinated,
ongoing campaign of harassment, false accusations (publicly by means of the internet and
privately to plaintiffs’ attorneys, and other stakeholders in the business community), and
reputational attacks. Defendants also have inappropriately sought to dissuade Mr. Sugarman
from continuing his pursuit of vindication and the remediation of the damages he had suffered
through ongoing unfair business practices designed to continue to harm his integrity, reputation,
counterparty relationships, business opportunities, and financial condition.

79. Plaintiffs bring this action to vindicate their reputations, to recover damages
suffered as a direct and proximate result of the Defendants’ actions and continuing egregious
wrongdoing, and to bring an end to Defendants’ years-long illegal misconduct.

The Scheme

80. On information and belief, Aurelius Defendants and the Aurelius Enterprise
initiated their scheme to distort the good name and reputation of Mr. Sugarman and then to profit
therefrom during the third quarter of 2016 and induced additional Defendants to join their

fraudulent scheme through 2017.

18

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

LOS ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 21 of 55

81. The Aurelius Defendants knowingly conspired with Galanis following Galanis’
imprisonment and Galanis’ learning of Mr. Sugarman’s cooperation with the government.
Galanis joined the Aurelius Enterprise from prison for the purpose of retaliating against Mr.
Sugarman by facilitating the Aurelius Enterprise’s ability to knowingly make false statements
about Mr. Sugarman that Galanis knew to be false and misleading at the time. On information
and belief, Galanis sought to and did join the Aurelius Enterprise to further his goal of retaliating
against Mr. Sugarman and harming Mr. Sugarman and COR Plaintiffs by joining with the
Aurelius Enterprise in publishing information he knew to be false and misleading for the purpose
of defrauding readers of the statement and harming Mr. Sugarman unfairly. Meanwhile, Galanis
conspired with the other Aurelius Defendants in order to improve their ability to attack Plaintiffs’
reputation and business prospects, and to generate unlawful windfall profits for the Windfall
Defendants. The Windfall Defendants also knowingly profited from Galanis’ decision to join the
Aurelius Enterprise and its racketeering activities to the detriment of Mr. Sugarman.

82. The Aurelius Defendants coordinated, communicated, and/or directed the
Aurelius Enterprise to launch a series of coordinated attacks on Mr. Sugarman beginning the
second half of 2016. This included the decision to draft and publish a blog on the Aurelius
Enterprise’s seekingalpha.com account on October 18, 2016 at 12:40 pm Eastern Time (the
“Initial Blog Post”) to attack Mr. Sugarman, the COR Plaintiffs, and the Sugarman Entities. The
Aurelius Defendants elected to conceal their identities and role in the blog and to publish it on a
platform with no editorial controls for accuracy or authenticity.

83. The Initial Blog Post claims were false and misleading in that it alleged that
Galanis controlled Mr. Sugarman and entities affiliated with Mr. Sugarman including COR
Plaintiffs and Sugarman Entities. The Initial Blog Post was a public attack intended to destroy
Mr. Sugarman’s reputation, career, contractual relationships, and business prospects as well as
the reputation, business and value of COR Plaintiffs and the Sugarman Entities. It harmed
Plaintiffs by deceiving readers who were the Sugarman Relationships into taking actions and
incurring expenses to protect themselves from the false allegations that they were deceived into

believing, into ceasing to do business with Sugarman and/or the COR Plaintiffs, or into changing

19

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.
WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 Fax: (212) 278-1733

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 22 of 55

deal terms to the detriment of Sugarman and/or the COR Plaintiffs. These expenses incurred by
the Sugarman Relationships, attributable to the Aurelius Defendants’ actions and unfair business
practices, were also either passed on to Plaintiffs for reimbursement or were also incurred by
Plaintiffs in the form of significantly higher due diligence and legal fees from potential and
existing counter-parties, existing banks, and other regulated entities doing business with
Plaintiffs. It also enabled Windfall Defendants to drive down the stock price of Banc of
California to generate windfall profits.

84. The Initial Blog Post made several other claims that Defendants knew to be false.
For example: (a) “Jason Galanis controlled COR, Banc’s Founding Shareholder”; (b) “Steven
Sugarman’s COR and Jason Galanis control the Same Offshore Insurance Company”; (c) “Jason
Galanis [controlled] an offshore insurance company that was simultaneously owned by COR
Capital, an entity ostensibly led by Steven Sugarman”; (d) that there was a significant risk that
“notorious criminals gained control over the $10 Billion taxpayer guaranteed Banc of
California,” making Banc “uninvestible”; and (e) numerous other false and misleading
statements. In fact, Aurelius Defendants and Galanis all knew that Galanis never exercised any
control over Mr. Sugarman, COR Plaintiffs, or Sugarman Entities, nor did Galanis even ever
own a single share of stock or membership interests in any of those or any of Mr. Sugarman’s
businesses.

85. Galanis has admitted that he knew that the Initial Blog Post was false and
misleading at the time of its publication, and Galanis nonetheless participated in the Aurelius
Enterprise to facilitate its scheme knowing that he was facilitating the publication of false and
materially misleading allegations against Mr. Sugarman and the COR Plaintiffs. The Aurelius
Enterprise and Aurelius Defendants have concealed Galanis’ participation in the Aurelius
Enterprise and continue to conceal it today. This is an unfair business practice designed to harm
Mr. Sugarman, COR Plaintiffs, and their businesses and deprive them of their property interests
and money. In fact, the Aurelius Enterprise has affirmatively lied about Galanis’ identity and
concealed his participation in the Aurelius Enterprise when describing the source of the Aurelius

Enterprise’s information in its publications to further their scheme to defraud.

20

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAx: (212) 278-1733

10
1]
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 23 of 55

86. The Aurelius Defendants knew of Galanis’ personal involvement in the Aurelius
Enterprise, that he had been convicted of fraud, that the Introduction to COR Capital document
was fraudulent, that he knew the claims in the Initial Blog Post to be false, unfair and misleading,
and nonetheless the Aurelius Enterprise continued to repeat the claims, use false, fraudulent,
and/or misleading documents from Galanis to seek to portray as true claims they knew to be
false, and conceal the fact the Galanis was part of the Aurelius Enterprise and a source of the
information provided.

87. The Aurelius Enterprise did not accurately disclose the knowledge of its co-
conspirator Galanis that documents it used were misleading due to the fact that they were
manipulated, forged, counterfeit, and/or created for the express purpose of being used to defraud
third parties by Galanis. The Aurelius Enterprise intentionally used statements in its blog that
were false and/or omit information necessary to disclose to not make them materially misleading.

88. | The Aurelius Enterprise used and relied on a document called “Introduction to
COR Capital” that they knew to be false. The document was plagued with dozens of errors that
were exposed by even the most basic diligence, including, but not limited to, assertions that:
COR Capital and/or Mr. Sugarman did business with or financed Michelle Morton and/or
companies associated with her; that COR Capital was “New York based”, that COR Capital was
a “control” investor in Banc of California, that COR Capital had a portfolio investment in the
“mutual fund business”, that COR Clearing and/or Mr. Sugarman invested in an entity called
“Cor Fund Advisors”, that COR Capital and/or Mr. Sugarman invested in or controlled “a
Bermuda-based property and casualty insurer, New Olympic Re Ltd”, that Mr. Sugarman owned
an entity called “Wealth-Assurance AG”, that Mr. Sugarman was the “CEO of COR Clearing”,
that members of Banc’s Board of Directors and Banc’s Senior Advisor were potentially involved
in Galanis’ scheme, and that Officers and Directors of COR Securities and COR Clearing (many
of whom were referenced with inaccurate titles and out of date information) were potentially
involved in Galanis’ scheme.

89. The Initial Blog Post’s central claims were false and misleading as to Sugarman,

COR Plaintiffs, and Sugarman Entities, and were known by Galanis, the other Aurelius

21

 

 

 

COMPLAINT
docs-100162714.]

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 Fax: (212) 278-1733

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 24 of 55

Defendants and the Windfall Defendants to be false and/or were known by each Defendant to be
published with reckless disregard for their truth or falsity at the time that the Initial Blog Post
was published. Publication of these statements were made by using the electronic wire system
and constitute wire fraud.

90. Prior to the publication of the Initial Blog Post, the Windfall Defendants
established massive short positions on Banc of California stock that would earn them millions of
dollars in illicit profits if the stock dropped.

91. Shortly after the publication of the Initial Blog Post, the Aurelius Enterprise used
its Twitter Account to continue to mislead the public by sending deceptive public tweets. For
example, a public tweet with a link of the blog from the Aurelius Enterprise’s account was sent
to the attention of Defendant Muddy Waters Research and sought to falsely, deceptively, and
fraudulently deceive readers into believing that Muddy Waters: was previously unaware that the
Aurelius Enterprise was planning to publish the blog, had no role in drafting or editing the blog,
had not previously seen the blog and was not aware of its contents, was not a part of the Aurelius
Enterprise, did not short Banc of California stock prior to and in anticipation of the blog, was just
learning of the information in the blog for the first time, and was not already beginning to cover
its short position immediately following the issuance of the blog. In fact, the tweet from the
Aurelius Enterprise’s twitter account to “@Muddy Watersre” (the Twitter account for defendant
Muddy Waters Research) was intentionally deceptive and misleading and therefore constituted
an unfair business practice.

92. The Aurelius Enterprise, the Defendants and others in coordination with the
Defendants, including non-party Rota Fortunae, posted numerous comments, tweets, posts and
other items on social media sites and, on information and belief, sent numerous direct messages
to one another and third parties and other communications as well as provided interviews
including on and after October 18, 2016. Several of these posts were false or intentionally
deceptive and constituted unfair business practices.

93. On information and belief, Aurelius Defendants and/or Galanis have continued to

harm Plaintiffs by means of wire fraud through repeating its Scheme on multiple occasions

22
COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.
WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 25 of 55

including during periods leading up to and including October 20-24, 2016, and January 30, 2017
periods, and making ongoing false statements to increase the economic losses suffered by the
Plaintiffs. This increased the damages suffered based on each new act of wire fraud committed
by the Aurelius Enterprise.

94. Windfall Defendants sought to profit repeatedly as part of the Aurelius Enterprise
scheme against Sugarman. Defendants each sought to, and did, conceal the existence of their
common enterprise, their involvement in the common enterprise, and Galanis’ involvement from
prison in the enterprise through false statements, concealment and deception. These unfair
business practices were designed to delay Mr. Sugarman’s and COR Plaintiffs’ ability to
effectively counter the false allegations and enabled Defendants’ to protect their reputations and
primary businesses from suffering if the allegations were ultimately shown to be false and the
common enterprise was exposed.

95. The enterprise is on-going. As recently as 2019, Galanis, from prison, and other
Aurelius Defendants have continued to make false statements and to take discreet acts designed
to further the harm to Plaintiffs in furtherance of the Aurelius Enterprise Scheme. This is
resulting in significant ongoing harm that would not have been incurred had Aurelius Defendants
and Galanis not provided, and continued to provide, the false and misleading information.

96. Defendants’ scheme involved them using an on-going series of public and private
attacks against Mr. Sugarman’s reputation and business in order to both profit from its effect on
Banc of California’s stock, achieve Galanis’ goals of retaliation, and to cover their tracks by (i)
disseminating false and misleading information, (ii) hiding and concealing material information,
and (iii) engaging in other unfair practices.

97. Defendants’ scheme to distort the good name and reputation of Mr. Sugarman and
then to profit therefrom included the practice of spreading unverified bad news about a stock
with the objective of panicking other investors into selling their stock to drive down the price,
allowing the short sellers to profit. In this case, the unverified bad news was all calculated to
attack Mr. Sugarman and the COR Plaintiffs and their reputations, brands, and businesses with

false information.

23

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 26 of 55

98. The Aurelius Enterprise publishes allegations of wrongdoing against public
companies and their executives with the intent of causing harm to the reputations of the subjects
of the allegations. Since 2015, the Aurelius Enterprise’s allegations have consistently been
called false, misleading, and fraudulent; have been proven false by independent investigations;
and have resulted in several claims of wrongdoing against the Aurelius Enterprise and its
conspirators.

99. On information and belief, Aurelius Defendants used documents, citations, and
information gathered from Galanis, directly and indirectly, to create false and intentionally
misleading papers, blog posts, websites, and other material to support or serve as the basis for
several separate attacks on Mr. Sugarman and the COR Plaintiffs, as well as the Sugarman
Entities (the “Attacks’’) from no later than October 2016 until the present. The Attacks
fraudulently claimed that Sugarman and the COR Plaintiffs had material business partnerships
with Galanis and were involved in his financial crimes.

100. The Aurelius Enterprise then shared the information underlying and constituting
the Attacks with journalists, regulators, and others — seeking to induce independent third parties
into distributing Aurelius Enterprise’s false and misleading claims, to deceive Sugarman
Relationships into taking adverse actions with respect to Sugarman, or to take other action
detrimental to Mr. Sugarman and COR Plaintiffs. The Aurelius Defendants communicated via
internet and telephone with the LA Times and others including, upon information and belief, at
least one of the real names of the members of the Aurelius Enterprise.

101. On information and belief, the Aurelius Defendants collaborated to draft Blog
posts, compile reports, create websites, and, collect documents. The Windfall Defendants
simultaneously conspired to create a comprehensive plan to profit from untrue allegations which
the Aurelius Defendants distributed to damage Plaintiffs’ reputations and financial prospects
while also allowing the Windfall Defendants to profit when the price of the Banc stock fell.

102. On information and belief, Aurelius Defendants all contributed to and worked
together to conduct the affairs of the Aurelius Enterprise and participate in its operations and

management, including coordinating and/or directing the development, drafting, research and/or

24

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.
WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
1]
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 27 of 55

sources for the publications and communications of the Aurelius Enterprise; shorting Banc of
California stock in coordinated and consistent fashion with other Defendants, co-conspirators
and participants in the Aurelius Enterprise, contributing to and investing resources in the
Aurelius Enterprise, its racketeering activities and its schemes, and amplifying the allegations,
claims and messages published by the Aurelius Enterprise and helping it to attract a larger
audience and an audience with the ability to increase the impact and success of its scheme.

103. The Defendants’ unfair business practices were designed to prevent the Sugarman
Relationships from accurately assessing the credibility of the Aurelius Enterprise’s claims and to
delay Mr. Sugarman’s, COR Plaintiffs’, the Sugarman Relationships’ and other’s ability to
effectively counter and prove false the false allegations. It also enabled Defendants to protect
their reputations and affiliated businesses from suffering competitive harm and reputational
damage when their allegations were ultimately shown to be false and/or when the common
enterprise was exposed.

104. The Defendants’ actions in concealing their identities also furthered the Aurelius
Enterprise’s wire fraud in a similar way by preventing the Sugarman Relationships from
evaluating the credibility of the Aurelius Defendants, including Galanis. Thus, the concealment
of the identities of the Aurelius Defendants allowed the Aurelius Defendants to induce
independent auditors, directors, clients, counterparties, and vendors to Mr. Sugarman, COR
Plaintiff's, COR Entities, all of whom were among the Sugarman Relationships, to take actions
detrimental to Mr. Sugarman, COR Plaintiffs, and Sugarman Entities in a way that they would
not have been able to do had the Aurelius Defendants’ identity been known. In fact, the Aurelius
Enterprise misstatements coupled with the concealment of their identities caused the Sugarman
Relationships to rely on those misstatements and taken actions thereupon which they would not
have otherwise taken, and indeed would not have believed to be in their best interest to take, if
they had known the identities of the Aurelius Defendants, and if they had known the statements
by the Aurelius Defendants were false or materially misleading (i.e., not truthful). Further,
counterparties and clients of COR Securities and COR Clearing, each of whom were also among

the Sugarman Relationships, made decisions to the detriment of Sugarman and the COR

25

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 28 of 55

Plaintiffs that they would not have otherwise made also based on the Aurelius Enterprise’s
racketeering activities.

105. On information and belief, Defendant Gibson has served as a direct source for
articles about Mr. Sugarman, COR Plaintiffs, and Sugarman Entities published by the Los
Angeles Times and others relating to the Aurelius enterprise.

106. On information and belief, Defendants collaborated to draft Blog posts, compile
reports, create websites, collect documents, and/or create a comprehensive plan to profit from
untrue allegations published to damage Plaintiffs’ reputations and financial prospects while also
allowing Defendants to profit when the price of the stock fell.

107. On information and belief, Block, Muddy, Gibson, Castalian, and the Matthew
Parties, all contributed to and worked together to conduct the affairs of the Aurelius enterprise
and participated in its management, including contributing to and investing resources in the blog,
the strategy and the common enterprise, in at least the following ways: collaborating on the
drafting, editing, development and/or distribution of the Initial Blog Post; shorting the stock
short prior to the publication of one of more of the Blogs, and covering their shorts upon or
shortly after the publication of the respective Blog posts.

108. Defendants’ scheme was conducted as an open-ended scheme of racketeering
activity, the implementation of which included up to two main components of racketeering
activity and wire fraud. The Defendants’ conducted the Scheme with respect to Mr. Sugarman on
multiple occasions including the periods leading up to the following Aurelius Enterprise
publications: October 18, 2016; October 20-24, 2016; and January 26, 2017.

The Implementation of the Scheme

109. Upon information and belief, in the few days immediately prior to the publication
of the Initial Blog Post, there was a substantially higher than normal volume of short sale activity
in Banc of California stock that included the purchase of an abnormal volume of put option
positions on the Banc of California’s stock. This activity was the result of Windfall Plaintiffs
building a massive short position in anticipation of the issuance of the Initial Blog Post on

October 18, 2016 pursuant to the Scheme. In fact, leading up to October 18, 2016, Banc of

26

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.
WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 29 of 55

California’s stock was among the most heavily shorted stocks. The volume of short sales in Banc
of California stock spiked in the days prior to the Blog’s publication, doubling from 7.0% in
mid-September to 13.2% in the days just before the Blog was published.

110. This type of extraordinarily timed trading is consistent with the trading patterns
identified in other improper trading schemes -- especially those tied to manipulative trading
related to blogs posted on the Seeking Alpha website and related Twitter posts. On information
and belief, it is also consistent with the same modus operandi the same Defendants have used in
other similar schemes to manipulate other public company stocks for illicit profits.

111. Pursuant to the pre-arranged conspiracy among and between the Defendants,
Defendants knew the claims in the Initial Blog Post were false and would cause Mr. Sugarman
grave reputational harm as to which money damages may be an insufficient remedy.

112. Publicly available data shows that in early October, put options traders were
entering one or two hundred put options in Banc stock per day. This pattern drastically changed
in the week immediately prior to the publication of the Initial Blog Post as, upon information and
belief, the Windfall Defendants began to take large positions in anticipation of attacking Mr.
Sugarman. During that week, the volume of put options trades increased to nearly 2,000 per day.
On October 17, 2016, the day before the Blog, the put-call trading volume ratio in Banc stock
spiked, with trading volumes in put options reaching 300 times the volume of call options.

113. On information and belief, the Windfall Defendants were directly responsible for
the increase in short sales and put option purchase activity during October 2016 prior to the
Aurelius Enterprise’s Initial Blog Post.

114. Defendants Carson Block and Muddy Waters admitted to having used anonymous
blogs in the past, including on seekingalpha.com, to conceal their identity and involvement in
publications that smeared third parties. An example of this practice is the creation of the account
Dupre Analytics’ Blog on seekingalpha.com and the creation and use of the alias Dupre
Analytics to conceal Muddy Waters’ identity relating thereto.

115. On information and belief, Muddy Waters, Carson Block, Gibson, Castalian and

the other Aurelius Defendants coordinated. operated and directed the social media account

27

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

oO 4S SN DH

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 30 of 55

(including the legal disclaimers published with respect to the blog and social media account)
used by the Aurelius Enterprise. In fact, the Aurelius Enterprise’s disclaimer appended to the
Initial Blog Post was updated in 2018 — approximately two years after the publication of the blog
—to reflect the more robust disclaimers used by Muddy Waters in 2018 following the receipt of
subpoenas from Mr. Sugarman by the Aurelius Defendants. The Aurelius Enterprise has
admitted that it is aware of and closely following legal processes relating to Muddy Waters,
Castalian, Matthews Parties and other Aurelius Defendants and Windfall Defendants in order to
attempt to continue to conceal the identities of the Aurelius Defendants and their coordination,
collaboration, and involvement in the Aurelius Enterprise. Aurelius Defendants and Windfall
Defendants have coordinated on their legal strategies to evade discovery, to conceal each other’s
identities, to conceal their relationships with one another, and to hide detection of their
wrongdoing. On information and belief, based on court representations made by one or more
Aurelius Defendants, the Aurelius Defendants are in possession of voluminous communications
and documents relating to Mr. Sugarman, COR Plaintiffs, and Sugarman Entities which would
disclose the identities of other Aurelius Defendants (John Does 1-10) and Windfall Defendants
(John Does 11-20) and that include communications with market participants, regulators,
lawyers, and others. In fact, several Aurelius Defendants and Windfall Defendants have
conspired to raise legal claims on behalf of other Defendants who are part of the Aurelius
Enterprise in furtherance of their joint conspiracy.

116. KBW’s institutional sales trader Defendant Kealy is a Windfall Defendant by
virtual of his coordination of the Windfall Defendant’s trading in Banc of California stock to
facilitate the Scheme and conceal the coordination, identities, collaboration, and racketeering
activities of the Defendants. Kealy profited from providing these services to the other
Defendants. In fact, Kealy has admitted in text messaged that he was “short it [Banc of
California stock in] a bunch of systemns [sic]” in advance of the Initial Blog Post. This meant
that he had solicited and/or executed trades for a number of his accounts to take or increase short
positions in Banc of California stock in anticipation of Aurelius’ Blog post. Further, Defendant

Kealy coordinated with traders at other Wall Street brokerage firms including those that executed

28

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 31 of 55

trades for Muddy Waters and other Windfall Defendants. For instance, KBW coordinated trading
through Defendant Bjorkedal at FIG Partners’ — an executing broker for Muddy Waters’ trades in
Banc of California. This coordination by KBW helped Windfall Defendants coordinate their
trading in Banc as part of their scheme while concealing the conspiracy by using intermediaries
to communicate, coordinate, and conspire to further the Aurelius enterprise. On information and
belief, KBW profited from its facilitation of the Defendants’ unfair practices and illegal
enterprise by front running the publication of the Aurelius Enterprise’s Blog by shorting Banc of
California stock for its own account, by generating revenues as an executing broker, and in other
ways.

117. On information and belief, Muddy Waters contributed to the blog, was aware
when it would be published prior to its publication, and has a history of publishing allegations to
support his short trades through faux entities that pretend to be independent research entities
while concealing Muddy Waters’ relationship to them as well as the fact that Muddy Waters was
actively trading the stock of the company that was the subject of the research at the time of the
publication. These practices are currently subject to separate litigation relating to fraudulent and
other unfair practices by Muddy Waters.

DISTORT AND ATTACK LEADING TO DAMAGES

118. Defendants executed a sophisticated plan to lie, to mislead, to distort public
information, and to package fraudulent and manipulated documents concerning Mr. Sugarman,
COR Plaintiffs, and Sugarman Entities. They did so expressly in order to retaliate against
Plaintiffs, damage Plaintiffs’ business prospects, harm Mr. Sugarman by causing loss to his
business and property, and profit thereby.

119. The Aurelius Enterprise sought to and did defraud and continue to defraud
members of the public, a discrete group of individuals or entities that include service providers,
vendors, clients, partners, employees, counter-parties, regulators, and others who do or did
business with Mr. Sugarman (defined above as the “Sugarman Relationships”), COR Plaintiffs
and/or the Sugarman Entities as well as others who were defrauded by the Aurelius Enterprise as

alleged herein. Plaintiffs were damaged when the Sugarman Relationships, in reliance on the

29

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.
WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

SD

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 32 of 55

Aurelius Enterprise’s knowingly false allegations against Mr. Sugarman, COR Plaintiffs and
Sugarman Entities, severed ties with Mr. Sugarman and his affiliated companies, harming their
relationship with Mr. Sugarman, terminated business agreements or opportunities, changed
employment or business relationships (e.g., moving clearing firms), or otherwise as a direct and
proximate result of Defendants’ conduct. The Sugarman Relationships took actions and incurred
costs they otherwise would not have taken based and/or as a result of Defendants’ conduct. The
fallout with the Sugarman Relationships from the publication of the false and misleading
information included the following:

a. One of the banks holding Mr. Sugarman and COR Plaintiffs’ bank accounts
closed the accounts as a direct and proximate result of the Aurelius Defendants’
actions. This caused damage to Plaintiffs both reputationally and professionally
and to the operation of Plaintiffs’ businesses;

b. The sales price in connection with a major asset of Plaintiffs was reduced by
approximately $40M in the wake of the Aurelius Defendants’ actions and as a
result, both direct and proximate, Plaintiffs were damaged in an amount of not
less than $40M due to the unfair business practices and deceptive and fraudulent
behavior of the Aurelius Defendants;

c. Letters of intent for ongoing business combinations, acquisitions, and other deals
were cancelled based on the continuing attacks and the resulting diligence
questions relating to the Blog posts;

d. Access to credit for Sugarman owned companies became significantly constrained
when other commercial banks and lending institutions terminated access to
Warehouse Lines of credit because of the due diligence concerns directly related
to the Aurelius Defendants’ on-going actions;

e. Access to investment capital for new ventures was significantly constrained when
large banks and other investors declined to make capital available as a direct and
proximate result of the Aurelius Defendants’ actions;

f. Enhanced due diligence required by counter-parties for Sugarman related

30

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

LOS ANGELES, CA 90071
TEL: (213) 943-1444 Fax: (212) 278-1733

o Se NN DD

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 33 of 55

investments at great additional cost to Plaintiffs, all as a direct and proximate
result of the Aurelius Defendants’ actions; and,

g. The loss of executive job opportunities for Mr. Sugarman as a direct and
proximate result of the Aurelius Defendants’ actions.

120. The decisions and actions made by the Sugarman Relationships, based upon their
reliance upon the misstatements of the Aurelius Defendants, in turn, harmed COR Securities and
COR Clearing, by causing them to (i) incur significant expenses to respond to inquiries based on
the allegations in the Initial Blog Post, (ii) lose clients, (111) lose strategic relationships, (iv) lose
potential acquisition partners, (v) and suffer other damages as outlined below. None of the
harmed parties, including the Sugarman Relationships defrauded by the Aurelius Enterprise, are
claiming any harm or damages as a result of the purchase or sale of any securities in connection
with the false statements (and most did not even own any securities). As a direct and proximate
result of the Aurelius Enterprise’s publication of knowingly false and misleading information
regarding Mr. Sugarman and the Sugarman Entities, the Sugarman Relationships were defrauded
into taking actions detrimental to Mr. Sugarman and the COR Plaintiffs, and as a direct and
proximate result thereof, Mr. Sugarman and the COR Plaintiffs suffered substantial damages.

121. Indeed, Mr. Sugarman and COR Plaintiffs experienced significant, foreseeable
damages, including to their businesses and property, as a direct consequence of the wire fraud
and other racketeering activities committed by the Aurelius Enterprise. For example, the value
of COR Securities, which was being marketed for sale at the time, was dramatically impaired by
at least $40 million dollars directly as a result of the Aurelius Enterprise’s racketeering activities,
and Mr. Sugarman and COR Plaintiffs suffered significant other damage to their property and
business.

122. Inthe years after October 18, 2016, several law firms investigated claims
published in the Aurelius Enterprise’s Initial Blog Post and concluded that they were false. COR
Plaintiffs, COR Securities, COR Clearing, Banc of California, Mr. Sugarman, and Mr.
Sugarman’s entities were never controlled by Galanis (as the Aurelius Defendants knew at the

time of the publication of the Initial Blog Post); in fact, Mr. Sugarman had no communication

31

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.
WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
1]
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 34 of 55

with Galanis for nearly two years prior to the publication of the Initial Blog Post.

123. By the time the truth came out, it was too late. Mr. Sugarman’s reputation and
that of his companies were harmed and the Windfall Defendants had exited their positions for a
massive multi-million dollar profit.

124. The Aurelius Enterprises Fraud was therefore the direct and proximate cause of
the harm to Mr. Sugarman and COR Plaintiff's business and property including losses suffered
to the value of COR Securities, COR Capital, COR Advisors, and well as expenses Plaintiffs
were forced to incur, legal costs they were subjected to, the termination of employment, damage
to business prospects, and other damages as set forth herein or to be proven at trial.

125. Defendants’ social media and other communications activity including
encouraging social media activities about the Aurelius Enterprise’s blog posts by others
(including by Castalian Partners, James Gibson, Matthews Parties and others) was part of
Defendants’ coordinated scheme to amplify the false statements published by the Aurelius
Enterprise and to further the work of the Aurelius Enterprise, including to harm Plaintiffs. This
activity included but was not limited to, Rota Fortunae retweeting the Initial Blog Post on that
day; Rota Fortunae tweeting on that day that “BANC stock still way to [sic] high. Galanis
involvement deserves significant discount to book value.”; Aurelius Tweeting and Rota Fortunae
retweeting that “[w]hile touting "community reinvestment" $BANC senior-most officers [Mr.
Sugarman] financed Jason Galanis”, Aurelius Tweeting and Rota Fortunae retweeting that
“Senior-Most Officers and Directors [again by implication including Mr. Sugarman] have
extensive and indisputable ties to Jason Galanis.”

126. On information and belief, Windfall Defendants also conspired to spread
allegations to third party Wall Street investment banks, Banc investors, short sellers, corporate
governance consultants, advisory firms, and others to investigate Banc of California and to put
direct and indirect pressure on Sugarman Relationships to take adverse action against Plaintiffs.

127. On information and belief, the Aurelius Enterprise arranged for Mr. Sugarman
and his family to be surveilled at home and work, including surveillance of his young children.

128. Following the publication of the false attacks on Sugarman, the price of the stock

32

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.
WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 35 of 55

dropped. On information and belief, this stock price drop enabled the Aurelius Enterprise to
amplify its false allegations by bootstrapping an aura of credibility onto its otherwise false claims
and permitting them to further amplify their attacks on Sugarman and the COR Plaintiffs.

129. The Windfall Defendants used the stock price drop (that they manufactured
through their false and misleading publications, together with other deceptive and unfair business
practices, such as concealing their relationship with each other and Galanis, and manipulative
trading tactics) to support the credibility of their claims in several ways: (i) to provide interviews
to journalists, (ii) to increase Aurelius’ followers on social media to enhance their ability to
conduct future attacks on Mr. Sugarman and others, and, (iii) to pursue follow up attacks on Mr.
Sugarman using additional false information derived directly from Galanis and his associates
while Galanis was imprisoned.

130. Upon information and belief, Galanis and Windfall Defendants traded information
and documents used to further the Aurelius Enterprise through Direct Messages on social media,
another wire fraud violation, while Galanis was imprisoned.

131. Multiple Defendants coordinated their posts on the internet and various social
media sites, including SeekingAlpha, Twitter, and other sites, to create a misleading impression
of negative investor sentiment concerning Mr. Sugarman without disclosing that the Defendants
were working in conjunction with one another and Galanis, and had planned their attack on Mr.
Sugarman and his companies as part of a broader scheme.

132. Upon information and belief, Muddy Waters Research and Carson Block sell for
profit a newsletter and various social media communications relating to Muddy’s short positions.
Muddy and Block also appear on television, YouTube, and other platforms to promote their
business and generate a following for their paid services and to enhance their influence in the
marketplace. However, Muddy Waters elected not to disclose its trading in Banc stock. On
information and belief, this abnormal decision was made because they knew the information was
false and misleading and they did not want to harm their reputations and influence in the
marketplace by being associated with it. In contrast, they knew that Mr. Sugarman’s reputation

would suffer irreparable harm and the Sugarman Relationships would be defrauded due to this

33

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 36 of 55

false information but they didn’t care and proceeded anyway.
TO COVER THE SHORT

133. Based on information and belief, Windfall Defendants covered their short
positions in Banc stock shortly after the Initial Blog Post was published and reaped millions of
dollars of profit in the process.

134. In order to conceal their unfair and anti-competitive trading behavior, Defendants
coordinated their trades and the trading of other market participants through Wall Street trading
desks and brokers including KBW and FIG Partners. This concealed the interactions between
Defendants, limited direct communications, and obfuscated the coordination of trading to hide
the market manipulation of multiple traders timing their trades with one another.

135. Upon information and belief, KBW and FIG Partners are purportedly competitors
and do not coordinate trading recommendations for clients with one another, do not front run
their client accounts or provide confidential client information to their competitors, or make
recommendations to clients contrary to their research analysts opinions. However, on
information and belief, KBW’s broker Defendant Kealy and FIG broker Defendant Bjorkedal
joined the Defendants’ scheme to distort the good name and reputation of Mr. Sugarman and
then to profit therefrom and conspired with one another and their clients (including some
Defendants) to manipulate Banc of California stock for profit.

136. Upon information and belief, on October 18, 2016 Defendant Kealy of KBW and
Defendant Bjorkedal of FIG Partners texted with each other and had phone calls with each other.
These communications demonstrate the following: they were coordinating their trading and that
of their clients as part of a common scheme; they were aware in advance of the imminent
publication of the Blog attacking Mr. Sugarman, COR Plaintiffs and Sugarman Entities; they
coordinated the timing of their purchase orders to cover their shorts including by holding off on
covering initially at the other parties’ direction; and there was a scheme common to numerous
clients (which were referred to as “systemns” [sic]) to participate in the scheme.

137. On information and belief, Windfall Defendants each initiated short options

positions in Bane of California stock on multiple occasions (for themselves or their clients) prior

34

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
(213) 943-1444 Fax: (212) 278-1733

TEL:

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 37 of 55

to the publication dates of other Aurelius Enterprise blog posts making false claims concerning
Mr. Sugarman, COR Plaintiffs and/or the Sugarman Entities.

138. The Aurelius Enterprise published a blog and several other social media posts on
January 26, 2017 (the “Third Blog Post”). Among other things, in the Third Blog Post they
claimed that: Aurelius was contacted by “a whistleblower with a deep knowledge of Jason
Galanis’ business dealings with the Sugarmans” who told Aurelius: how “Jason Galanis’
ownership in regulated companies alongside ... Steven Sugarman... was concealed from the
SEC, FINRA, and investors”; and that Banc under Sugarman had “engaged in mortgage fraud by
hiding bad loans in ‘mortgage pools’”; Not only were these statements false, and known by the
Defendants to be false, but most egregiously Defendants hid the material fact that one of the
sources of these false statements was Galanis — whose identity they concealed and tried to pass
off as that of an independent whistleblower.

139. In fact, claims including those outlined above have been investigated by
numerous parties each of whom has confirmed no wrong-doing by Sugarman.

140. Upon information and belief, Galanis knew that the reference to a
“whistleblower” was in fact a reference to him — a fact concealed by Defendants to commit harm
against Mr. Sugarman and COR Plaintiffs and to commit wire fraud against others. This
coordinated concealment also constituted an unfair business practice.

141. Defendants also later posted an online comment claiming that the “whistleblower”
was not an insider and had no fiduciary duties to Banc of California — thereby acknowledging
that they were aware that Galanis (who was the referenced whistleblower) did not control Mr.
Sugarman, COR Plaintiffs, or Sugarman Entities, proving they knew their central allegations
were false. Nonetheless, Defendants continued to make claims that Galanis controlled Mr.
Sugarman, COR Plaintiffs and Sugarman Entities even after the date they admitted their
“whistleblower” Galanis was not an insider or fiduciary to any of those entities.

142. Defendants then published multiple false allegations including that Galanis had
ownership of COR Securities, Galanis was business partners with Sugarman or Sugarman

entities (including via ownership or control), and that Galanis received proceeds from Sugarman

35

 

 

 

COMPLAINT
does-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 Fax: (212) 278-1733

Oo fCo& NN NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 38 of 55

for his illicit activities. All of these claims were false and known by Defendants to be false.
Again this is all supported by Defendants’ continued hiding of the fact that their purported
“source” for these allegations was their co-conspirator and convicted felon, Galanis, who made
these claims from prison after having pled guilty for fraudulently making similar claims about
being affiliated with Sugarman as part of his fraud.

143. The false allegations in the Third Blog Post were, upon information and belief, in
conformity with the ongoing coordinated scheme, were again spread by Aurelius Defendants,
Windfall Defendants, and others with whom Defendants, on information and belief, had a
relationship including Rota Fortunae in an attempt to give the coordinated scheme the
appearance of objectivity. Thus on January 26, 2017, Rota Fortunae retweeted the Aurelius Blog
Post of that same day. Rota Fortunae additionally published on January 26, 2017, upon
information and belief, in support of the coordinated scheme, a tweet alleging that “[a]pparently
mortgage fraud at $BANC is good news???”. Likewise, the next day, January 27, 2017, Rota
Fortunae published a false and misleading tweet implying Mr. Sugarman knew about this alleged
“mortgage fraud” and that caused “Sugarman [to] unload 121k shares the day he resigns... five
days before earnings”. On January 27, 2017, Rota Fortunae also falsely tweeted that the book
which Mr. Sugarman co-authored had a “forward by Jason Galanis”. All of the above tweets by
Rota Fortunae were false and were known to be false, and all were, upon information and belief,
published in further support of the ongoing coordinated scheme between the Defendants.

144. Defendants also made the false claims in the Third Blog Post that Sugarman and
Banc of California falsely valued hundreds of millions of dollars of mortgage loans. These
claims were also false. Indeed, under Sugarman’s leadership Banc sold the mortgage loan
portfolio weeks before Aurelius and Galanis made these claims, realizing a profit for Banc.
Instead of holding the mortgages, the Banc already had cash sitting in its account when the Blog
posted. This resulted in the Blog’s allegations being easily discredited and proved false when
earnings were reported on January 30, 2017.

145. Notwithstanding the fact the Aurelius Enterprise’s Third Blog Post published was

false, Banc of California’s stock was nonetheless knocked lower during the trading day

36

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 Fax: (212) 278-1733

10
1]
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 39 of 55

following the publication, and Sugarman’s reputation was once again tarnished.

146. Rota Fortunae, who had up to that point played a supporting role to amplify the
Aurelius Enterprise’s claims, authored an article on seekingalpha.com entitled “Banc: An
Earnings Mirage — Price Target to $8 Per Share” that re-cycled many of Aurelius’ prior false
claims and sought to support the Aurelius Enterprise’s scheme to defraud independent regulators,
auditors, and directors of COR Plaintiffs and Banc to initiate expensive and burdensome
investigations based on allegations the Aurelius Defendants knew to be false.

ON-GOING SCHEME AGAINST PLAINTIFFS — TO COVER THEIR TRACKS

147. Asset forth above, Defendants, individually and collectively, have sought to
conceal their affiliations with one another (including Galanis) and their illegal acts by using,
among other things, proxies, pseudonyms, anonymity, deception, concealment, and other unfair
business practices.

148. On October 18, 2016, the Aurelius twitter account sent a tweet to
“@Muddy Watersre” about “$Banc” which suggested that “Aurelius” was bringing its newly
published article to Muddy’s attention. However, on information and belief, Muddy had
coordinated with co-conspirators who were part of the Aurelius Enterprise on the Blog post in
advance, and Muddy and other Defendants had been trading in advance of the Blog being
published. On information and belief, Muddy was already beginning to cover its short position
by the time “Aurelius” sent the tweet. The tweet was intended to be, and was, misleading. It
falsely suggested that Muddy and the Aurelius Defendants were not part of a joint conspiracy,
had not coordinated on drafting the Blog, and were independent of one another. In fact, on
information and belief, Muddy had been coordinating with other co-conspirators who were part
of the Aurelius Enterprise prior to the publication of the blog and such communications would
reveal the names of additional John Does. The Aurelius tweet was intended to deceive readers
into a false impression and in fact the purpose of the tweet was to deceive and defraud readers
and not for the benefit of Muddy WatersRe.

149. Defendants knew concealment of their relationship with Galanis, as well as their

use of pseudonyms, anonymity, and undisclosed or inadequately disclosed trading activity

37

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
1]
12
13
14
15
16
17
18
19
20
2]
22

24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 40 of 55

prevented market participants and others from properly assessing the credibility of their claims —
which they knew to be false —- and the authenticity of several of their documents — which they
knew to be forged or fraudulently manipulated.

150. As set forth above, certain Defendants, upon information and belief, joined in the
enterprise with their co-conspirators due to personal animus against Mr. Sugarman and non-
monetary goals such as retaliation. For instance, on information and belief, Galanis sought to
retaliate for Sugarman’s interview with the government.

151. On October 20, 2016, two days after the publication of the Initial Blog Post, the
Aurelius Defendants posted a further blog post through the Aurelius Enterprise on Seeking
Alpha (the “Second Blog Post’) which announced that Defendants would soon post thousands of
documents relating to Plaintiffs on a new website, www.bancexposed.com. It also reiterated the
false position that through Sugarman and others, Galanis had control over Banc. The Second
Blog Post also questioned the independence of Banc’s internal investigation over these purported
ties. The Second Blog Post continued to target Mr. Sugarman personally and attack him,
including by harassing his wife and her family by adding numerous allegations relating to Mr.
Sugarman’s wife and her family’s private business and activities from over a decade prior to the
post and well before any affiliation with the Banc.

152. The Second Blog Post, upon information and belief, was a joint work created by
the Defendants -- who participated in its creation and writing and who jointly authorized its
publication and distribution. The purpose of the Second Blog Post was both to cover up the
illegal, unfair, and deceptive activity in association with the publication of the false and
misleading allegations in the Initial Blog Post and to attack Sugarman personally.

153. Upon information and belief, Galanis was, in fact, a main source, directly and/or
indirectly, for the documents that Aurelius was proposing to publish and later did publish on
their newly launched website.

154. On October 24, 2016, some six days after the publication of the Initial Blog Post
and a mere four days after publication of the Second Blog Post, Defendants published thousands

of pages of documents purporting to be related to Sugarman and COR Plaintiffs on a new

38

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 9007]
TEL: (213) 943-1444 FAX: (212) 278-1733

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 41 of 55

website entitled Bancexposed.com (the “Aurelius Website”). On information and belief, the
documents were obtained primarily from Galanis personally and/or through his lawyer and/or
other Galanis associates outside of prison at Galanis’ direction and included documents that were
forged, fraudulent, misleading, manipulated by Galanis and his associates, and documents that
Galanis and/or his associates created to deceive third parties and to create a false appearance of
affiliation with Plaintiffs and to further their fraud to which Galanis had pled guilty. The
Aurelius Website also included legitimate documents sourced from legitimate sources in order to
increase the effectiveness of Defendants’ fraud by causing readers without first-hand knowledge
of the documents or from whom they were sourced to be intentionally mislead or caused to draw
conclusions Defendants knew to be false.

155. Defendants deceptively concealed the fact that Galanis was the Aurelius
Enterprise’s undisclosed source for the article that claimed that Banc was “un-investible”
because it had an undisclosed relationship with Galanis. Galanis knew that the Aurelius
Enterprise’s allegation was false and unfair.

156. The Aurelius Enterprise has sought, upon information and belief, to cover its
tracks by taking down the website bancexposed.com to hide much of their coordination with
Galanis and the paper trail of misleading documents.

157. Upon information and belief, the documents provided by Galanis to the Aurelius
Enterprise were consistent with the documents he used to further his prior Tribal Bond Fraud and
other fraudulent activities. Those documents were used by the Defendants on their website and
were known by the Defendants to be false or were published on the website with reckless
disregard for their truth or falsity at the time that the Second Blog Post was published.

158. On January 23, 2017, Bane of California announced that its internal investigation
had not found any evidence of any violations of law by Sugarman and that Galanis had not had
any “direct or indirect control or undue influence” over Banc of California or Sugarman.

159. Mr. Sugarman’s decision to separate from the bank did not bring an end to the
attacks on him by the Defendants who continued to publish and circulate scurrilous rumors,

innuendo, and untruths about him in order to damage his reputation further.

39

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 42 of 55

160. These attacks were coordinated among and between Defendants and their
associates who mutually promoted their common enterprise that included the scheme to distort
the good name and reputation of Mr. Sugarman and then to profit therefrom. Defendants called
upon their relations to comment and post on social media to continually smear Sugarman and
others with information they knew to be false. This pattern and practice of coordinated smears
enables Defendants to harm Sugarman and give the appearance that the allegations are accepted
as true from a broad audience even though the posts, comments and smear campaign is part of a
mutual promotion.

161. Examples of these posts, tweets, and comments include: a tweet on October 18,
2016 from Aurelius stating that Galanis was financed by the Banc of California through off-
balance sheet transactions; a tweet from Rota Fortunae on October 24, 2016 falsely stating that
Banc was buying stock at $13/share to artificially support the stock price using a company stock
buyback plan; a tweet on October 26, 2016 suggesting that Mr. Sugarman was going to attempt
to flee the country due to his illegal activity and should have a “passport hold” put on him; a
tweet by Fortunae calling on investor activist Richard Lashley to pressure Sugarman; a tweet by
Aurelius on October 27, 2016 accusing Mr. Sugarman of trying to erase his biography and
internet presence; accusing Mr. Sugarman of running illegitimate businesses on October 25,
2016; a tweet on January 26, 2017 which accused Mr. Sugarman of helping conceal Galanis’
ownership in regulated entities; January 27, 2017, a day after the further scheme on January 26
failed, Rota Fortunae initiated an attack falsely characterizing an independent director’s
relationship with Mr. Sugarman, in a second tweet suggesting Sugarman’s loan book was based
on fraudulent math, and in a third tweet falsely suggesting Sugarman sold shares the day he
resigned suggesting that that meant an earnings miss — which also was false; a tweet on October
24, 2018 in which Sugarman is accused of being in business with Galanis through COR
Securities Holdings, Inc.; a tweet on January 8, 2018 in which Sugarman is accused of doing
business through COR Clearing with a small broker-dealer that had settled an action with the
SEC and had ties to individuals Aurelius deemed unsavory (and Sugarman does not know); April

19, 2017 tweet suggesting Sugarman committed fraud when reviewing his severance package

40

 

 

 

COMPLAINT
docs-100162714.1]

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 43 of 55

paying him in line with a Resignation for Good Reason; August 20, 2018 tweet suggesting
Sugarman looks like fraudster Barry Minkow.

162. As recently as October 24, 2018, Aurelius sought to damage a business
transaction between the then Sugarman affiliated COR Clearing and Axos Bank by suggesting
that the acquisition of COR Clearing had heightened regulatory risks among other things.
Likewise, on October 24, 2018, Aurelius falsely claimed that COR Clearing was “Sugarman's
business that was started in partnership with the now-incarcerated Jason Galanis”. Thus,
Defendants again tried to smear Mr. Sugarman and his businesses by falsely attempting to tie
them to Galanis when Defendants knew through their association and relationship with Galanis
as well as public documents that Galanis was not involved in the creation of COR Clearing and
that Galanis never owned a share, controlled or was part of COR Clearing.

163. On February 9, 2017, Banc of California reported that its investigation was
completed and that the investigation indeed found that there were no violations of law and that
Galanis had no “indirect or direct control or undue influence” over Banc of California. Banc of
California further reported that the “inquiry did not find that any loan, related party transaction,
or any other circumstance had impaired the independence of any director.” Mr. Sugarman was a
director during the period relevant to the inquiry.

164. In 2019, Banc of California announced that Bergeson LP conducted another
independent investigation on behalf of an Ad Hoc Committee of the Board of Directors of Banc
of California that was comprised of Directors that were not on the Board during Sugarman’s
tenure at the Bank and found no illegal acts by Sugarman and that Aurelius’ claims that
Sugarman or Banc of California were controlled by Galanis were false.

165. On information and belief, as recently as 2019, Defendants continue to smear
Sugarman and make false allegations that Sugarman was partners with Galanis, that Galanis
controlled Sugarman, the COR Plaintiffs, and Sugarman Entities, and that Sugarman committed
illegal acts.

166. Defendants’ scheme is thus ongoing.

167. The Defendants, in pursuing this scheme, conspired to violate federal and state

4]

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 44 of 55

securities and other laws and did violate such laws.
CAUSES OF ACTION

FIRST CAUSE OF ACTION:
UNFAIR COMPETITION
(CA Civil Code § 17200 — Against All Defendants)

168. The above paragraphs are realleged as if fully set forth herein.

169. By the acts described above, the Defendants have engaged in unlawful, unfair or
fraudulent business acts and/or practices in violation of California Civil Code §17200, et seq.

170. Defendants have maliciously and malevolently disparaged Sugarman and COR
Plaintiffs in the Initial Blog Post, the Second Blog Post, the publication of the website, and in the
Third Blog Post all by making false and untrue statements alleging that Sugarman had engaged
in unlawful behavior in the management of Banc of California, securities violations, crime and
other improper conduct.

171. Defendants’ unfair business practices were related to Defendants’ attacks on Mr.
Sugarman’s reputation and on the COR Plaintiffs’ reputations and were also tangentially related
to the scheme whereby Defendants sought to use those attacks to profit with regard to Banc’s
stock.

172. Defendants Gibson, Castalian, Muddy, Kealy, Bjorkedal, Block, Galanis,
Mathews Parties, and Does are and were competitors with Sugarman and COR Capital who
make investments on behalf of private investors and investment funds.

173. Defendants Castalian, Muddy, and Does are competitors with Sugarman and COR
Advisors who manage private investments in the financial services industry.

174. Defendant Kealey was a competitor of Sugarman, COR Advisors and COR
Capital, who were all meaningful investors in or had business relationships with COR Clearing
(now known as Axos Clearing, LLC) who engages in the securities clearing business and
therefore harm to COR Clearing benefits KBW’s parent Stifel Financial.

175. Asaresult of Defendants’ false and misleading disparagements in furtherance of
their anti-competitive scheme including the relationships among the Defendants and Galanis’

partnership thereto, Defendants have maliciously and malevolently interfered with Sugarman’s

42

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
(213) 943-1444 FAX: (212) 278-1733

TEL:

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 45 of 55

business relationships — including but not limited to his relationship with COR Entities including
COR Securities, COR Clearing, and Banc of California — and have impugned and damaged his
standing in the investment, private equity, legal, civic, and banking community and his
reputation in general.

176. Asaresult of Defendants’ false and misleading disparagements in furtherance of
their anti-competitive scheme, the concealment of Defendants identities and the participation of
Galanis in Defendants’ scheme, and Defendants deceptive efforts to conceal the coordination of
the Aurelius Enterprise with each individual Defendant and to conceal coordinated actions to
cause them to appear independent of one another, Sugarman and COR Plaintiffs have been
damaged. For instance, Mr. Sugarman has been unable to compete with the Defendants in the
financial services industry and to pursue other profitable partnerships with banks and other
financial services organizations. COR Plaintiffs have seen significant declines in annual
profitability, revenues, and business prospects. Defendants have also damaged Plaintiffs
relationships and reputation in the broader investment, financial services, banking and civic
community as a whole, including with non-profit and civic organizations and other similar
organizations. Defendants caused this result by maliciously and malevolently attacking and
damaging Sugarman’s reputation through unfair and deceptive practices.

177. Asaresult of Defendants’ disparagements and attacks in furtherance of their anti-
competitive scheme, Sugarman has been damaged in fact as contemplated by California Civil
Code § 17200, et seq., in an amount to be proved at trial but believed to be in excess of $65
million.

178.  Asaresult of the Defendants’ disparagements and attacks in furtherance of their
anti-competitive scheme, Sugarman has suffered irreparable harm the nature of which would
entitle him to an award of equitable relief as contemplated by California Civil Code § 17200, et
seq.

179. Based upon the malicious nature of Defendants’ disparagements in furtherance of
their anti-competitive scheme, Sugarman is entitled to an award of punitive damages pursuant to

California Civil Code §3294.

43

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 Fax: (212) 278-1733

oOo Oo NN DD

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 46 of 55

180. Sugarman is also entitled to an award of his attorney’s fees pursuant to California
Code of Civil Procedure 1021.5.

SECOND CAUSE OF ACTION:
CONSPIRACY TO ENGAGE IN UNFAIR COMPETITION
(Against All Defendants)

181. The above paragraphs are realleged as if fully set forth herein.

182. Defendants formed the conspiracy as alleged above by no later than October 2016
when they came together as the Aurelius Enterprise and jointly published the Initial Blog Post as
the first public action of the conspiracy.

183. Defendants all jointly operated the conspiracy together as alleged above by
creating and publishing false and misleading information about Mr. Sugarman and by jointly
conspiring to and acting to harm Mr. Sugarman’s reputation and his employment and Director
roles with Banc of California, COR Securities, and future employers, all acts of unfair
competition.

184. Defendant engaged in acts of unfair competition in the State of California and
intended to impact California.

185. Defendants either all individually committed wrongful acts of unfair competition
as against Mr. Sugarman or ratified the acts taken by their co-conspirators against Mr. Sugarman.

186. Every Defendant herein acted as agent for every other defendant and all actions
taken by any one defendant are attributable to and for the benefit of the conspiracy as a whole.

187. Asaresult, Mr. Sugarman suffered damages in an amount to be proven at trial but
believed to be not less than $65 million.

188. Based upon the malicious nature of Defendants’ actions in connection with their
conspiracy in furtherance of their anti-competitive scheme, Mr. Sugarman is entitled to an award
of punitive damages pursuant to California Civil Code §3294.

189. Sugarman is also entitled to an award of his attorney’s fees pursuant to California

Code of Civil Procedure 1021.5.

44

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
1
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 47 of 55

THIRD CAUSE OF ACTION:
DEFAMATION
(Against All Defendants)

190. The above paragraphs are realleged as fully set forth herein.

191. On October 24, 2018, the Defendants caused the Aurelius Enterprise to publish to
third parties via Twitter a statement that COR Clearing was “Sugarman's business that was
started in partnership with the now-incarcerated Jason Galanis”.

192. The foregoing statement is false and Defendants had no privilege to justify its
publication.

193. The foregoing statement is per se defamatory in that it implies that Sugarman is
both involved in business dealings with a criminal and is somehow complicit in those criminal
activities himself.

194. Defendants knew that the statement was false and published it anyway or
published it with reckless disregard of its truth or falsity.

195. Asaresult of Defendants’ publication of the defamatory statement through the
Aurelius Twitter feed, Sugarman has been damaged in business and in his personal reputation in
an amount to be proven at trial.

FOURTH CAUSE OF ACTION:
VIOLATIONS OF THE RACKEETER INFLUENCED
CORRUPT ORGANIZATIONS ACT — 18 U.S.C. § 1962(c)
(Against All Defendants)

196. The above paragraphs are all realleged as if fully set forth herein.

197. The Defendants have, as alleged herein, each individually engaged in the conduct
of an enterprise through a pattern of two or more acts of racketeering activity.

198. Atall times relevant, Defendants, and each of them, were “persons” within the
meaning of 18 U.S.C. Sec. 1961(3).

Enterprise
199. Atall times relevant. the Defendants, and each of them, associated in fact with

each other and with others known and unknown so as to constitute an association in fact

enterprise on the form of Aurelius within the meaning of 18 U.S.C. Sec. 1961(4).

45

 

 

 

COMPLAINT
does-100162714.1

 
ANDERSON KILL L.L.P.
WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

LOS ANGELES, CA 90071
TEL: (213) 943-1444 Fax: (212) 278-1733

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 48 of 55

200. At all times relevant, the enterprise was engaged in and its activities affected
interstate commerce.

201. This association-in-fact enterprise had a structure and organization that was
distinct from and existed apart from its predicate acts and from its participants/defendants.

202. The association-in-fact enterprise had relationships among those associated with
the enterprise and sufficient longevity, over several years, to permit those associated with the
enterprise to pursue the enterprise’s purpose.

203. Each defendant is distinct and separate from the association-in-fact enterprise of
which each is a component part and participant. The Aurelius Enterprise was operated as a
separate entity apart from the individual defendants including the Aurelius Defendants and
Windfall Defendants with its own brand identity on Seeking Alpha and Twitter and was designed
to strategically conceal the participation of each individual defendant from those it intended to
defraud or harm.

204. Each defendant participated, directly or indirectly, in the management and affairs
of the association-in-fact enterprise through a pattern of racketeering activities. The role of each
Defendant was similar ~ it was to help destroy Mr. Sugarman’s reputation as retaliation for his
providing information to the government in its investigation of Defendant Galanis and to do so
by defrauding others (including the Sugarman Relationships) into taking actions that harmed Mr.
Sugarman, COR Plaintiffs and Sugarman Entities, including among other things by conducting
investigations, due diligence, termination of business relationships, and refusing to enter into
commercial transactions. The Aurelius Enterprise sought to defraud the Sugarman Relationships
by creating false and misleading articles, blog posts, and tweets from multiple seemingly
independent sources that all falsely alleged criminal activity or wrongdoing on the part of Mr.
Sugarman so that, in part, the Defendants believed the allegations were credible. In addition to
harming Mr. Sugarman and COR Plaintiffs, Defendants also sought to increase the perceived
credibility of the claims about Plaintiffs, amplify the publicity of their blog, and artificially
depress the market price of the stock to profit from their short sales in order to increase the

perceived credibility of the claims about Plaintiffs, amplify the publicity of their blog, and

46

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 49 of 55

attempt to force Mr. Sugarman from the Banc of California. Galanis and the other Aurelius
Defendants participated in the management and operations of the Aurelius Enterprise by
providing documents, information, suggestions, and coordinating with co-conspirators. Upon
information and belief, the website created in furtherance of the scheme was primarily created
through documents and information that were provided by Galanis, directly and indirectly, to the
other Aurelius Defendants as well as public source documents collected by other Aurelius
Defendants and their proxies. All defendants played a part in the racketeering activity.

205. Defendants associated with each other for the common purposes of engaging in
unfair business practices against Plaintiffs, in defamation against Plaintiff since July 2018 —
including specifically in October 2018 — to retaliate against Mr. Sugarman for his cooperation
with the government in their case against Galanis, and specifically targeting Mr. Sugarman to
destroy his reputation and impair any future business prospects he may have in order to deter him
from seeking vindication and exposing the Defendants’ schemes.

206. Each Defendant participated in, contributed to, facilitated the publication of
and/or disseminated and validated the false and misleading materials, Blog posts, Tweets, and
emails, or such activities were undertaken by certain defendants for the benefit of the entire
enterprise as agents for the other members of the conspiracy.

207. The actions taken by the Defendants through the association-in-fact enterprise
were racketeering predicate acts, as well as aiding and abetting the commission of these
predicate acts, including but not limited to wire and mail fraud as more fully alleged above but
including, and not limited to, the recruiting of others, the publication of the Initial Blog Post, the
Second Blog Post, and the Third Blog Post, the creation of the website, and the publication of
various Tweets, comments, articles and other social media comments, direct messaging,
telephone calls and communications including with Sugarman Relationships, journalists, market
participants, lawyers, and others.

208. A further common purpose of the enterprise was to engage in continuous
concealment of the enterprise’s activities and each defendant, upon information and belief,

participated in the conduct of this aspect of the enterprise. as alleged above. Such actions are

47

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.
WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

a

SN DN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 50 of 55

wire and mail fraud and constitute racketeering predicate acts, as well as aiding and abetting the
commission of these predicate acts.
The Racketeering Violation

209. From on or about October 2016 and continuing through present, the Aurelius
Defendants each of whom are persons associated with the enterprise, did knowingly and
unlawfully conduct or participate in the affairs of the enterprise through a pattern of racketeering
activity.

210. Plaintiffs allege that the Defendants engaged in the illegal activities with the
intent to commit fraud, engage in anti-competitive activities, and to damage the reputation of Mr.
Sugarman. The Defendants also worked with others to execute their scheme by concealing the
material facts surrounding it.

211. Plaintiffs allege that these activities constitute conduct committed by and through
wire and mail fraud, acts indictable as “racketeering activity”.

212. Defendants’ policies, practices, and acts described above constitute wire fraud
under 18 U.S.C. § 1343, in that they constitute or are in furtherance of a scheme or artifice to
defraud or obtain money by means of false or fraudulent pretenses, furthered or executed through
Defendants’ transmission of writings, signals, or data by means of wire.

Pattern of Racketeering Activities

213. The course of conduct engaged in by the Aurelius Defendants is a pattern of
racketeering activity because of the continuity and relatedness of such activities and because
Plaintiffs allege that the Defendants engaged in multiple illegal activities, more than two within
ten years of each other, qualifying as RICO predicates over multiple occasions that appear to still
be continuing or poses a threat of continued activity and thus the scheme is “open-ended”,

214. Plaintiffs can show the relatedness prong because the predicate acts have the
similar purposes, results, participants, or methods of commission or are related to the affairs of
the enterprise. All predicate acts had the same purpose of misrepresenting the relationships
between Galanis and Mr. Sugarman and the COR Plaintiffs, and Galanis and Banc of California,

to defraud and to destroy. harm, or impair Mr. Sugarman’s reputation, the businesses of COR

48

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
1]
12
13
14
15
16
17
18
19
20
2]
22

24
25
26
27

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 51 of 55

Capital, COR Advisors, COR Securities, COR Clearing, Banc of California, and Mr. Sugarman’s
financial and employment prospects.

215. Plaintiffs have set forth claims for wire fraud — the publication of the Initial, the
Second, the Third Blog Posts, the electronic publication of the website, and the publication of
various tweets and the acts take in covering up the scheme, the coordination of false regulatory
filings and provision of false information and reports to journalists in order to harass and retaliate
against Mr. Sugarman, the harassment through hiring individuals to track him and his family
members, as well as other misconduct, as alleged above and herein.

216. These acts were taken in furtherance of a scheme to defraud.

217. These acts were taken with the specific intent to defraud.

218. These acts were undertaken by use of the interstate wires in furtherance of the
scheme.

The Predicate Acts constituting Wire Fraud

219. Defendants’ use of the United States mail, wires, telephone, or internet, for
purposes of effectuating the scheme to defraud as set forth above, include, without limitation, the
following: the use of the federal wires system, email, and internet to post and publish the Blog
Posts (as set forth above), the Tweets( as set forth above), the publication of the website (as set
forth above), the whistleblower complaints (transmitted by email and/or phone), use of the
internet to exchange and coordinate manipulative trading activities, false publications, and other
racketeering activities; use of text messages and direct messages between and among the
Aurelius Defendants, traders, market participants, and journalists; and emails through, between,
and among the Defendants concerning coordinated trading activities and concerning the drafts of
the blog posts and the other published materials.

220. Further predicate acts include interstate phone calls with journalists for interviews
such as phone calls with the Los Angeles Times, and the use of the following documents in
furtherance of its racketeering activities: (i) the use of unauthorized and deceptive use of
forgeries including documents created by Galanis that falsely purported to reflect Mr.

Sugarman’s signature, (ii) documents reflecting the unauthorized and deceptive use of Mr.

49

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 52 of 55

Sugarman’s government issued identification that Galanis obtained without Mr. Sugarman’s
knowledge or consent, (iii) documents created using Plaintiffs confidential business documents
which Galanis obtained through deception and fraud via electronic communications, and (iv) the
use of fraudulent business documents created by Galanis that purported to represent business
documents of COR Plaintiffs but in fact were fraudulent and unauthorized documents created
and used by Galanis to commit fraud.

Damages and Standing

221. Defendants have violated 18 U.S.C. § 1962(c) in that they are associated with an
enterprise engaged in, or the activities of which affect, interstate or foreign commerce, and have
conducted or participated, directly or indirectly, in the conduct of such enterprise’s affairs
through a pattern of racketeering activity. Each violation directly and proximately resulted in
Plaintiffs’ losses to his reputation and direct economic injury including to his business and
property.

222. Asa direct and proximate consequence of each of the predicate acts of
racketeering activity outlined above and related to Plaintiffs, Plaintiffs suffered damages,
including but not limited to the following: (1) the value of COR Securities and COR Clearing
(both of which Mr. Sugarman controlled), which was being marketed for sale at the time, was
irreparably harmed by over forty million dollars, (2) Mr. Sugarman’s loss of employment; (2)
loss of reputation; (3) ridicule and embarrassment; (4) financial and associated losses; (5) loss of
business opportunities, (6) loss of banking relationships, (7) loss of investor relationships, (8)
devaluation of business entities such as COR Plaintiffs, (9) on-going damage to employability
and level of compensation, (10) inability to attract and retain employees, amongst other
contractual damages (11) loss of access to credit, (12) costs incurred by Plaintiffs related to
investigations, due diligences inquiries, and other processes caused by the false statements in the
Aurelius Blog, and (13) other costs and expenses that Mr. Sugarman and COR Plaintiffs incurred
due to the Aurelius Enterprise.

223. Plaintiffs have been damaged in an amount to be proven at trial but believed to be

not less than $65 million.

50
COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

LOS ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 53 of 55

224. Plaintiffs, under this statute, are also entitled to an award of treble damages and

costs of suit, including reasonable attorneys’ fees.
FIFTH CAUSE OF ACTION:
VIOLATIONS OF THE RACKEETER INFLUENCED
CORRUPT ORGANIZATIONS ACT - 18 U.S.C. § 1962(d)
(Against All Defendants)

225. The above paragraphs are all realleged as if fully set forth herein.

226. Plaintiffs allege that commencing in 2016, and during and continuing at all times
throughout at least 2019, the Defendants conspired to violate 18 U.S.C. Sec. 1962(c) in violation
of 18 U.S.C. Sec. 1962(d) in that each defendant agreed that each as a conspirator would conduct
or participate in the affairs of the Enterprise through a pattern of racketeering activities,
including acts as more fully described above in the Fourth Cause of Action. Plaintiffs allege that
the conspiratorial objective of that mutual agreement was intended to obtain Plaintiffs’ interests
in business and/or property, and that such conspiratorial conduct violates 18 U.S.C. Sec. 1962(d).

227. Each of the Defendants was aware of the essential nature and scope of the
enterprise alleged above in the Fourth Cause of Action and intended to, and did, participate in it.

228. Asaresult, Mr. Sugarman suffered damages in an amount to be proven at trial but
believed to be not less than $65 million.

229. Plaintiffs, under this statute, are also entitled to an award of treble damages and
costs of suit, including reasonable attorneys’ fees.

WHEREFORE, based on the foregoing, Plaintiffs demand the following:

A. On the First Cause of Action, that Defendants be adjudged to have unlawfully and
unfairly competed against Plaintiffs under the laws of the State of Cal, Bus. & Prof. Code Sec.
17200, et seq. and that Plaintiffs be awarded damages in an amount sufficient to compensate
them for the damages caused by Defendants’ unfair competition in the form of a judgment of not
less than $65 million, plus an award of reasonable legal fees and expenses;

B. On the Second Cause of Action, that Defendants be adjudged to have unlawfully
and unfairly competed against Plaintiffs under the laws of the State of Cal, Bus. & Prof. Code

Sec. 17200, et seq. and that Plaintiffs be awarded damages in an amount sufficient to compensate

31

 

 

 

COMPLAINT
docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

LOS ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

10
1]
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 54 of 55

them for the damages caused by Defendants’ conspiracy to commit unfair competition in the
form of a judgment of not less than $65 million, plus an award of reasonable legal fees and
expenses;

C. On the Third Cause of Action, that Defendants be adjudged to have defamed
Plaintiffs and that Plaintiffs be awarded damages in an amount sufficient to compensate them for
the damages caused by Defendants’ defamation in an amount to be proven at trial but believed to
be not less than $25 million;

D. On the Fourth Cause of Action, that Defendants be adjudged to have violated the
Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1962(c), and that Plaintiffs be
awarded damages in an amount sufficient to compensate them for the damages caused by these
violations in the form of a judgment of not less than $65 million, plus an award of treble
damages, reasonable legal fees and expenses;

E. On the Fifth Cause of Action, that Defendants be adjudged to have violated the
Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1962(d), and that Plaintiffs be
awarded damages in an amount sufficient to compensate them for the damages caused by these
violations in the form of a judgment of not less than $65 million, plus an award of treble
damages, reasonable legal fees and expenses;

F. That Plaintiffs be granted punitive damages due to Defendants’ willful and
deliberate conduct and to deter such conduct in the future;

G. That Plaintiffs be awarded prejudgment and post-judgment interest on all
monetary awards; and

H. Such additional relief in Plaintiffs’ favor and against Defendants which the Court

deems appropriate.

 

 

 

//
HI
Hl
Hl
Hl
52
COMPLAINT

docs-100162714.1

 
ANDERSON KILL L.L.P.

WELLS FARGO BUILDING
355 SOUTH GRAND AVENUE, SUITE 2450

Los ANGELES, CA 90071
TEL: (213) 943-1444 FAX: (212) 278-1733

o eS NN DD

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 3:19-cv-04248-MMC Document1 Filed 07/24/19 Page 55 of 55

JURY TRIAL DEMAND

Plaintiffs respectfully demand a trial by jury on all claims and issues so triable.

Dated: New York, New York
July 22, 2019

ANDERSON KILL L.L.P.

By:

33

/s/(Bridget B. HirschO

 

Bridget B. Hirsch, Esq.
Jeremy E. Deutsch, Esq.

(Pro Hac Vic Admission to be Sought)
Christian V. Cangiano, Esq.

(Pro Hac Vic Admission to be Sought)
Wells Fargo Building
355 South Grand Avenue, Suite 2450
Los Angeles, CA 90071
Tel: (213) 943-1444
Fax: (212) 278-1733

Attorneys for Plaintiffs

 

 

 

COMPLAINT

docs-100162714.1

 
